Exhibit 10.01
 



 






ASSET PURCHASE AGREEMENT


Between


ACACIA DIVERSIFIED HOLDINGS, INC.
(A Texas Corporation)


Buyer


and


RED PHOENIX EXTRACTS, INC.
(A Florida Corporation)


Seller


July 10, 2013








 
-1-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
RECITALS:
4
ARTICLE ONE: DEFINITIONS
4
ARTICLE TWO: THE TRANSACTION
10
ARTICLE THREE: PURCHASE PRICE AND ALLOCATION
14
ARTICLE FOUR: CLOSING
14
ARTICLE FIVE: REPRESENTATIONS AND WARRANTIES OF SELLER
16
ARTICLE SIX: REPRESENTATION AND WARRANTIES OF BUYER
24
ARTICLE SEVEN: COVENANTS OF SELLER PRIOR TO CLOSING DATE
26
ARTICLE EIGHT: COVENANTS OF BUYER PRIOR TO CLOSING DATE
28
ARTICLE NINE: CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
28
ARTICLE TEN: CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
30
ARTICLE ELEVEN: ADDITIONAL COVENANTS
31
ARTICLE TWELVE: TERMINATION
34
ARTICLE THIRTEEN: INDEMNIFICATION; REMEDIES
35
ARTICLE FOURTEEN: GENERAL PROVISIONS
38
   
DISCLOSURE SCHEDULES AND ANNEXES:
44
   
SCHEDULE A – ENCUMBRANCES OF SELLER
46
SCHEDULE B – REAL PROPERTY OF SELLER
47
SCHEDULE C – PERSONAL PROPERTY OF SELLER
48
SCHEDULE D – ASSUMED CONTRACTS
50
SCHEDULE E – INTELLECTUAL PROPERTY OF SELLER
51
SCHEDULE F – DEPOSITS, PREPAID EXPENSES, AND CLAIMS FOR REFUNDS
52
SCHEDULE G – OFFSETS AGAINST DEPOSITS, PREPAID EXPENSES, AND CLAIMS FOR REFUNDS
53
SCHEDULE H – EXCLUDED ASSETS OF SELLER
54
SCHEDULE I – OTHER LIABILITIES OF SELLER
55
SCHEDULE J – EMPLOYMENT AGREEMENTS
56
SCHEDULE K – EXCEPTIONS TO PERFORMANCE; REQUIRED NOTICES OR CONSENTS
57
SCHEDULE L – LEASES OF REAL PROPERTY AND FACILITIES
58
SCHEDULE M – ACCOUNTS RECEIVABLE
59
SCHEDULE N – LIABILITIES OF SELLER
60
SCHEDULE O – LEGAL PROCEEDINGS
61
SCHEDULE P – MATERIAL CHANGES
62
SCHEDULE Q – ALL CONTRACTS OF SELLER
63
SCHEDULE R – INVALID/DISPUTED CONTRACTS
64

 
 
-2-

--------------------------------------------------------------------------------

 
 
SCHEDULE S – ENVIRONMENTAL MATTERS
65
SCHEDULE T – EMPLOYEES OF SELLER
66
SCHEDULE U – WARRANTY AND INDEMNIFICATION CLAIMS
67
SCHEDULE 5.13 – HAZARDOUS MATERIALS TRANSPORTED BY SELLER FOR RECYCLING OR
DISPOSAL IN PAST 5 YEARS
68
SCHEDULE 6.2.2 – AUTHORIZED DELAYS TO PERFORMANCE
69
SCHEDULE 6.2.3 – CONSENTS REQUIRED OF BUYER
70
SCHEDULE 9.3 – MATERIAL CONSENTS REQUIRED OF SELLER
71
ANNEX A – IRREVOCABLE STOCK POWER
72
ANNEX B – AGREEMENT AND BILL OF SALE
73
ANNEX C – ASSIGNMENT OF LEASES
74
ANNEX D – ASSIGNMENT OF INTANGIBLE ASSETS
75
ANNEX E – EMPLOYMENT AGREEMENTS
76

 
 
 
 
 
-3-

--------------------------------------------------------------------------------

 

R E C I T A L S:


THIS ASSET PURCHASE AGREEMENT (Agreement) is made and entered into as of the
10th day of July, 2013, between Acacia Diversified Holdings, Inc. (a Texas
corporation) (Buyer) and Red Phoenix Extracts, Inc.  (a Florida corporation)
(Seller).


WHEREAS, Seller owns various assets and rights that it is willing to sell and
transfer to Buyer, and Buyer desires to purchase those assets and rights, all on
the terms and conditions set forth in this Agreement.


NOW, THEREFORE, the parties hereto, each in consideration of the payments and
the representations, warranties, covenants, and agreements of the other provided
for or contained herein, do hereby agree as follows:


ARTICLE 1. DEFINITIONS


1.1. Defined Terms.


For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1.1:


1.1.1. Agreement — this Asset Purchase Agreement between Buyer and Seller
indicated above.


1.1.2. Best Efforts — the commercially reasonable efforts that a prudent Person
desirous of achieving a particular result would use in similar circumstances to
ensure that such result is achieved as expeditiously as possible.


1.1.3. Breach — any untruthfulness or inaccuracy in any representation or
warranty in, or any failure to perform or comply with any covenant, obligation,
or other provision of, this Agreement or any agreement or instrument delivered
hereunder or in connection herewith.


1.1.4. Business — the business of a nature normally conducted by Seller prior to
closing, and the proposed new business of a similar nature contemplated to be
conducted by Buyer following closing, but not one and the same business,
specifically Seller processes citrus peel material to produce a number of food
grade by-products for application in food, beverages, nutraceuticals, cosmetics
and skin care products.


1.1.5. Buyer — as defined in the first paragraph of this Agreement.


1.1.6. Code — the Internal Revenue Code of 1986 or any successor law and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.


1.1.7. Consent — any approval, consent, ratification, waiver, or other
authorization (including any governmental authorization).


1.1.8. Contemplated Transactions — all of the transactions provided for in this
Agreement, including but not limited to the purchase and sale of the Purchased
Assets.
 
 
-4-

--------------------------------------------------------------------------------

 
 
1.1.9. Contract — any legally binding agreement, contract, obligation, promise,
or undertaking of Seller as of the Closing.


1.1.10. Disclosure Schedule — a schedule delivered by one party to the other
party concurrently with the execution and delivery of this Agreement, setting
forth certain disclosure information arranged in numbered or lettered items,
each of which corresponds to a section of this Agreement and provides (a)
additional disclosure in response to an express disclosure requirement in such
section or (b) an exception or qualification to a representation or warranty
contained in such section.


1.1.11. Encumbrance — any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.


1.1.12. Environment — soil, land, surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.


1.1.13. Environmental, Health, and Safety Liabilities — any cost, damage,
expense, liability, obligation, or other responsibility arising from or under
any Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to


1.1.13.1. any environmental, health, or safety matter or condition (including
on-site or off-site contamination, occupational safety and health, and
regulation of any chemical substance or product);


1.1.13.2. any fine, penalty, judgment, award, settlement, legal or
administrative Proceeding, damages, loss, claim, demand or response, remedial,
or inspection cost or expense arising under any Environmental Law or
Occupational Safety and Health Law;


1.1.13.3. financial responsibility under any Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
cleanup, removal, containment, or other remediation or response actions
(Cleanup) required by any Environmental Law or Occupational Safety and Health
Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or


1.1.13.4. any other compliance, corrective, or remedial measure required under
any Environmental Law or Occupational Safety and Health Law.


The terms “removal,” “remedial,” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (CERCLA).


1.1.14. Environmental Law — any legal requirement that relates to
 
 
-5-

--------------------------------------------------------------------------------

 


1.1.14.1. advising appropriate authorities, employees, or the public of intended
or actual Releases (as defined in Section 5.19.6 below of pollutants or
Hazardous Materials), violations of discharge limits or other prohibitions, and
the commencement of activities, such as resource extraction or construction,
that could have an adverse impact on the Environment;


1.1.14.2. preventing or reducing to acceptable levels the Release of pollutants
or hazardous substances or materials into the Environment;


1.1.14.3. reducing the quantities, preventing the Release, or minimizing the
hazardous characteristics of wastes that are generated;


1.1.14.4. assuring that products are designed, formulated, packaged, and used so
that they do not present unreasonable risks to human health or the Environment
when used or disposed of;


1.1.14.5. protecting resources, species, or ecological amenities;


1.1.14.6. reducing to acceptable levels the risks inherent in the transportation
of hazardous substances, pollutants, oil, or other potentially harmful
substances;


1.1.14.7. assessing, monitoring, or cleaning up Hazardous Materials or
pollutants that have been Released; preventing the Threat of Release (as defined
in Section 5.19.6 below); or paying the costs of such assessing, monitoring, or
cleaning up or such prevention;


1.1.14.8. making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets; or


1.1.14.9. requiring governmental authorizations for any activity or the
ownership, operation, construction, or maintenance of any facility, building,
structure, or equipment or the use of property, due to the effects or potential
effects on the environment and any such governmental authorization issued
pursuant thereto.


1.1.15. ERISA — the Employee Retirement Income Security Act of 1974 or any
successor law and regulations and rules issued pursuant to that Act or any
successor law.


1.1.16. Escrow — Escrow will not be utilized in this transaction


1.1.17. Facilities — any Real Property or any leasehold or other interest in
Real Property currently owned or operated by Seller, including the Personal
Property used or operated by Seller. Notwithstanding the foregoing, when
Liability may attach to Real Property or a leasehold or other interest in Real
Property, Facilities shall mean any Real Property or any leasehold or other
interest in Real Property currently or formerly owned or operated by Seller.
 
 
-6-

--------------------------------------------------------------------------------

 


1.1.18. GAAP — generally accepted accounting principles in the United States,
applied on a basis consistent with a party’s past practices, including the basis
on which the financial statements of Seller have been prepared.


1.1.19. Governmental Body — any federal, state, local, municipal, foreign, or
other governmental unit or body.


1.1.20. Hazardous Activity — the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment and any other act, business,
operation, or thing that materially increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities.


1.1.21. Hazardous Materials — any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law.


1.1.22. Inventories — all finished goods, work-in-process, raw materials, spare
parts, and other materials and supplies to be used or consumed by Seller in the
production of finished goods or the provision of its services.


1.1.23. IRS — the United States Internal Revenue Service or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.


1.1.24. Knowledge — with respect to a particular fact or other matter,


1.1.24.1. in the case of an individual, either that individual is actually aware
of that fact or matter, or a prudent individual could be expected to discover or
otherwise become aware of that fact or matter in the course of conducting a
reasonably comprehensive investigation regarding the accuracy of any
representation or warranty contained in this Agreement;


1.1.24.2. in the case of a Person (other than an individual), any individual who
is serving, or who has at any time served, as a director, officer, executor, or
trustee of that Person or (in any similar capacity) has, or at any time had,
Knowledge of that fact or other matter (as set forth in clause 1.1.24.1 above);
and


1.1.24.3. any such individual (referred to in clause 1.1.24.2 above) and any
individual party to this Agreement will be deemed to have conducted a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty made herein by that Person or individual.


1.1.25. Law — any federal, state, local, municipal, foreign, international,
multinational, or other administrative Order, Constitution, law, ordinance,
principle of common law, regulation, statute, or treaty.


1.1.26. Land — all parcels and tracts of land in which Seller has an ownership
interest.
 
 
-7-

--------------------------------------------------------------------------------

 
 
1.1.27. Lease — any lease or rental agreement, license, right to use, or
installment and conditional sale agreement to which Seller is a party and any
other Seller Contract pertaining to the leasing or use of any Real Property or
Personal Property.


1.1.28. Liability — any liability or obligation of a Person of any kind,
character, or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable, or otherwise and regardless of
whether required to be accrued on the books or financial statements of such
Person.


1.1.29. Material Adverse Effect — shall mean any effect that is reasonably
expected to be materially adverse to the business, condition (financial or
otherwise), operations, or prospects or results of operations of the Seller when
taken as a whole or to the value of the Purchased Assets when taken as a whole.


1.1.30. Occupational Safety and Health Law — any Law designed to provide safe
and healthful working conditions and to reduce occupational safety and health
hazards and any program, whether governmental or private (including those
promulgated or sponsored by industry associations and insurance companies),
designed to provide safe and healthful working conditions.


1.1.31. Order — any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.


1.1.32. Ordinary Course of Business — an action taken by a Person that is


1.1.32.1. consistent with the past practices of such Person and taken in the
ordinary course of the normal day-to-day operations of such Person;


1.1.32.2. not required to be authorized by the board of directors of such Person
(or by any Person or group of Persons exercising similar authority); and


1.1.32.3. similar in nature and magnitude to actions customarily taken, without
any authorization by the board of directors (or by any Person or group of
Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business.


1.1.33. Organizational Documents — (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the articles of formation and
operating agreement, or equivalent documents, of a limited liability company;
(c) any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (d) any amendment to any
of the foregoing.


1.1.34. Permitted Encumbrances — liens for Taxes for the current year that are
not yet due and payable and such other Encumbrances as set forth on Schedule A.
 
 
-8-

--------------------------------------------------------------------------------

 


1.1.35. Person — any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or Governmental Body.


1.1.36. Proceeding — any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.


1.1.37. Properties — the Owned Real Property, Leased Real Property, and Personal
Property.


1.1.38. Real Property — the Land and all improvements and appurtenances thereto
and any real property or land leased by Seller in which most of the rights and
benefits comprising ownership of the land and the improvements (constructed or
to be constructed thereon) are transferred to Seller for the term thereof.


1.1.39. Related Person — (a) in the case of a particular individual, each other
member of such individual’s immediate family and any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s family, and (b) in the case of a specified Person other than an
individual, any Person that directly or indirectly controls, or is controlled
by, or is directly or indirectly under common control with, such specified
Person or any Person that holds more than a [five]-percent interest in such
specified Person.


1.1.40. Representative — with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.


1.1.41. Seller — as defined in the first paragraph of this Agreement.


1.1.42. Schedule or Schedules — a schedule or the schedules delivered by one
party to the other concurrently with the execution and delivery of this
Agreement, which shall become a part hereof and incorporated herein by
reference.


1.1.43. Software — all computer software and subsequent versions thereof,
including source code, object, executable, or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons, and icons
and all files, data, materials, manuals, design notes, and other items and
documentation related thereto or associated therewith.


1.1.44. Tax or Taxes — any federal, state, local, or other tax or taxes to which
a Person is subject, whether levied on or measured by income, assets, or
otherwise.


1.1.45. Tax Laws — any Law relating to the authorization, determination,
levying, or collection of any Tax and the administration and enforcement of Laws
relating thereto.


1.1.46. Tax Return — any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax.
 
 
-9-

--------------------------------------------------------------------------------

 
 
1.1.47. Third Party — a Person that is not a party to this Agreement.


1.2. Usage.


1.2.1. Interpretation. In this Agreement, unless a clear contrary intention
appears:


1.2.1.1. a reference herein to days shall mean calendar days unless otherwise
specified; any day or deadline or end of a time period hereunder that falls on a
day other than a business day shall be deemed to refer to the first business day
following such day or deadline or end of the time period, as the case may be;


1.2.1.2. a reference in this Agreement to an Article, Section, Exhibit, or
Schedule shall mean an Article or Section of, or Exhibit or Schedule attached
to, this Agreement, as the case may be; Article and Section headings in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement;


1.2.1.3. a reference to any legal requirement means such legal requirement as
amended, modified, codified, replaced, or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provisions of any legal requirement means
that provision of such legal requirement from time to time in effect and
constituting the substantive amendment, modification, codification, replacement,
or reenactment of such section or other provision;


1.2.1.4. the word “including” means without limitation; the word “or” is not
exclusive and is used in the inclusive sense of “and/or”; and the words
“herein,” “hereof,” “hereto,” and “hereunder” refer to this Agreement as a
whole;


1.2.1.5. a reference to a document, instrument, or agreement shall be deemed to
refer as well to all addenda, exhibits, schedules, or amendments thereto; and


1.2.1.6. all words used in this Agreement will be construed to be of such gender
or number as the circumstances require.


1.2.2. Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP, as applicable.


1.2.3. Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against a party shall not apply to any construction or
interpretation hereof.


ARTICLE 2. THE TRANSACTION


2.1. Purchase of Assets.
 
 
-10-

--------------------------------------------------------------------------------

 


2.1.1. Purchased Assets. On the terms and subject to the conditions set forth in
this Agreement, at the Closing, Seller shall sell, convey, assign, transfer, and
deliver (and shall cause to sell, convey, assign, transfer, and deliver) to
Buyer, and Buyer shall purchase and acquire from Seller, free and clear of any
and all Encumbrances except Permitted Encumbrances, all right, title, and
interest of Seller in and to all of the property and assets, real, personal, or
mixed, tangible and intangible, of every kind and description whatsoever,
wherever located, including the following (but excluding the Excluded Assets
defined and listed in Section 2.1.2 below):


2.1.1.1. All Owned Real Property (including without limitation those items
described in Schedule B);


2.1.1.2. all Personal Property (including without limitation those items
described in Schedule C);


2.1.1.3. all Inventories;


2.1.1.4. all Accounts Receivable (as defined in Section 5.10 below);


2.1.1.5. all work-in-process and open sales orders;


2.1.1.6. all rights under the “Assumed Contracts” listed or described in
Schedule D;


2.1.1.7. all permits, licenses, accreditations, and authorizations and all
pending applications therefor or renewals thereof, in each case to the extent
assignable or transferable to Buyer;


2.1.1.8. all data and records related to the operations of Seller, including
client and customer lists and records, sales leads, referral sources, research
and development reports and records, production reports and records, service and
warranty records, equipment logs, operating guides and manuals, creative
materials, advertising materials, promotional materials and sales materials,
studies, reports, correspondence, other similar documents and records, and, to
the extent legally permitted, copies of all personnel records;


2.1.1.9. all Intellectual Property Assets (as defined in Section 5.24.1 below
including without limitation those items described in Schedule E) and all other
intangible rights and property, including going-concern value, goodwill,
telephone and telecopy listings, e-mail addresses, software, domain names, and
websites;


2.1.1.10. all claims against Third Parties relating to the Purchased Assets,
whether choate or inchoate, known or unknown, contingent or noncontingent;


2.1.1.11. all insurance benefits, including rights and proceeds, arising from or
relating to the Purchased Assets or the Assumed Liabilities prior to the
Closing, unless expended in accordance with this Agreement;


2.1.1.12. all rights of Seller to deposits and prepaid expenses and claims for
refunds as listed in Schedule F and offsets in respect thereof that are not
listed in Schedule G;
 
 
-11-

--------------------------------------------------------------------------------

 


2.1.1.13. all other tangible and intangible assets used in the Business,
excepting only the Excluded Assets (collectively, the foregoing shall be
referred to as the “Purchased Assets”).


2.1.2. Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1.1 above or elsewhere in this Agreement, the following assets of
Seller (collectively, the “Excluded Assets”) are not part of the sale and
purchase, are excluded from the Purchased Assets, and shall remain the property
of Seller after the Closing:


2.1.2.1. all minute books, stock and similar records, and company seals;


2.1.2.2. all issued and outstanding shares of capital stock of Seller;


2.1.2.3. all personnel records and other records that Seller is required by law
to retain in its possession;


2.1.2.4. all insurance policies and rights thereunder, except as under Section
2.1.1.11; and


2.1.2.5. the Business of the Seller; and,


2.1.2.6. all other rights, property, and assets designated in Schedule H.


2.2. Liabilities.


2.2.1. Assumed Liabilities. As part of the consideration for the Purchased
Assets, Buyer agrees to assume and discharge the following (but only the
following) Liabilities of Seller, and neither the purchase of the Purchased
Assets nor anything in this Agreement shall imply or be deemed to constitute the
assumption of any other Liabilities of Seller:


2.2.1.1. any Liability to Seller’s customers incurred by Seller in the Ordinary
Course of Business for nondelinquent orders outstanding as of the Closing;


2.2.1.2. any Liability arising after Closing under the Assumed Contracts (other
than any Liability arising under the Assumed Contracts arising out of or
relating to a Breach that occurred prior to the Closing Date); and


2.2.1.3. any other Liability of Seller described in Schedule I.


Collectively, the foregoing shall be referred to as the “Assumed Liabilities.”


2.2.2. Retained Liabilities. Seller shall retain and be solely responsible for
performing, discharging, and satisfying all Liabilities of the Business that are
not expressly assumed by Buyer pursuant to Section 2.2.1 above, including but
not limited to the following:


2.2.2.1. all Liabilities for trade accounts payable and loans and notes payable;
 
 
-12-

--------------------------------------------------------------------------------

 


2.2.2.2. any Liability arising out of or relating to products or services of
Seller to the extent manufactured or sold prior to the Closing other than to the
extent assumed under Section 2.2.1 above;


2.2.2.3. any Liability under any Assumed Contract that arises after the Closing
but that arises out of or relates to any Breach that occurred prior to the
Closing;


2.2.2.4. any Liability for Taxes, including (a) any Taxes arising as a result of
Seller’s operation of its business or ownership of the Purchased Assets or any
other assets prior to the Closing, (b) any Taxes that will arise as a result of
the sale of the Purchased Assets pursuant to this Agreement, and (c) any
deferred Taxes of any nature;


2.2.2.5. any Liability under any Contract not assumed by Buyer, including any
Liability arising out of or relating to any of Seller’s credit facilities or any
security interest related thereto;


2.2.2.6. any Environmental, Health, and Safety Liabilities arising out of or
relating to the operation of Seller’s business or Seller’s leasing, ownership,
or operation of Real Property;


2.2.2.7. any Liability under any Employee Plans or relating to payroll,
vacation, sick leave, workers’ compensation, unemployment benefits, pension
benefits, employee stock option or profit-sharing plans, healthcare plans or
benefits, or any other employee plans or benefits of any kind for Seller’s
employees or former employees or both;


2.2.2.8. any Liability under any employment, severance, retention, or
termination agreement with any employee of Seller or any of its Related Persons;


2.2.2.9. any Liability arising out of or relating to any employee grievance
whether or not the affected employee is hired by Buyer;


2.2.2.10. any Liability of Seller to any Related Person of Seller;


2.2.2.11. any Liability to indemnify, reimburse, or advance amounts to any
officer, director, employee, or agent of Seller;


2.2.2.12. any Liability to distribute to any of Seller’s shareholders or
otherwise apply all or any part of the consideration received hereunder;


2.2.2.13. any Liability arising out of any Proceeding pending as of the Closing;


2.2.2.14. any Liability arising out of any Proceeding commenced after the
Closing and arising out of or relating to any occurrence or event happening
prior to the Closing;


2.2.2.15. any Liability arising out of or resulting from Seller’s compliance or
noncompliance with any legal requirement or Order of any Governmental Body;
 
 
-13-

--------------------------------------------------------------------------------

 


2.2.2.16. any Liability of Seller under this Agreement or any other document
executed in connection with the Contemplated Transactions;


2.2.2.17. any Liability of Seller based on Seller’s acts or omissions occurring
after the Closing;


2.2.2.18. any account payable (other than an account payable to a Related Person
of Seller) incurred by Seller in the Ordinary Course of Business between July 1,
2006 and July 10, 2013 that remains unpaid at and is not delinquent as of
Closing; and


2.2.2.19. any Liability to Seller’s customers under written warranty agreements
given by Seller to its customers in the Ordinary Course of Business prior to the
Closing Date (other than any Liability arising out of or relating to a Breach
that occurred prior to the Closing Date).

 
ARTICLE 3. PURCHASE PRICE AND ALLOCATION


3.1. Purchase Price. The purchase price for the Purchased Assets shall be Nine
Hundred Thousand (900,000) common voting shares, par value $.001, of the
Purchaser (the “Common Shares”) (Purchase Price).


3.2. Payments at the Closing. Buyer shall pay the Purchase Price at the Closing
by delivering to Seller a duly executed Stock Power representing the Common
Shares, a true and accurate copy of which is attached as Annex A hereto. As soon
as practicable thereafter, Buyer shall cause authenticated certificates
representing the Common Shares to be issued directly to the respective owners or
shareholders of Seller in such amounts and to such parties in accordance with
the written instructions of Seller to Buyer in conjunction with the Stock Power.


3.3 Notice of Registration of the Common Shares and Inclusion Thereof. In the
event the Buyer decides to register any share of the Common Shares in compliance
with the Securities Act of 1933, the Buyer will on each occasion: (i) promptly
give the Seller written notice thereof (which shall include a list of the
jurisdictions in which the Company intends to attempt to qualify such securities
under the applicable blue sky or other state securities laws); and (ii) include
in such registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, all the Common Shares as
specified in a written request delivered to the Buyer by the Seller within 15
days after delivery of such written notice from the Company.

 
ARTICLE 4. CLOSING


4.1. Closing. The Closing of the Contemplated Transactions provided for in this
Agreement (Closing) shall take place on July 10, 2013 or on such other date as
the parties hereto may mutually agree (Closing Date), in Ocala, Florida, or at
such other place as the parties may mutually agree, at a time to be agreed, or
alternatively the Contemplated Transactions may be closed through other mutually
agreed exchanges of documents.
 
 
-14-

--------------------------------------------------------------------------------

 


4.2. Closing Obligations.


4.2.1. Seller’s Closing Deliveries. At the Closing, Seller will deliver or cause
to be delivered to Buyer, in form and substance reasonably acceptable to Buyer
and its legal counsel:


4.2.1.1. one or more bills of sale for all of the Purchased Assets that are
tangible Personal Property, in the general form attached as Annex B (Bills of
Sale), executed by Seller;


4.2.1.2. for each interest in Owned Real Property, a recordable warranty deed,
or other instruments of transfer, as the case may require, in form and substance
satisfactory to Buyer, executed by Seller;


4.2.1.3. for each interest in Leased Real Property (as defined in Section 5.6.2
below), an appropriate assignment and assumption of each such lease, if
applicable, executed by the assigning party, in the general form attached as
Annex C (Lease Assignments);


4.2.1.4. assignments of all of the Purchased Assets and Intellectual Property
Assets that are intangible Personal Property, in the general form attached as
Exhibit E (Intangible Property Assignment), executed by Seller (together with
separate assignments of all registered marks, patents, and copyrights for
recording in the U.S. Copyright Office or U.S. Patent and Trademark Office);


4.2.1.5. Consents for all Contracts referenced in Section 5.17 below for which
such Consent is required by the terms of such Contracts;


4.2.1.6. such other Consents, deeds, bills of sale, assignments, certificates of
title, documents, and other instruments of transfer and conveyance as may
reasonably be requested by Buyer;


4.2.1.7. employment agreements, if any, in the form of Annex E executed by key
employees to be retained as specified on Schedule J (Employment Agreements);


4.2.1.8. a certificate executed by Seller as to the accuracy of its
representations and warranties as required by Section 9.1 below and as to its
compliance with and performance of its covenants and obligations as required by
Section 9.2 below;


4.2.1.9. a certificate of the Secretary of Seller (a) certifying and attaching
copies of all required resolutions or actions of Seller’s board of directors (i)
approving the execution and delivery of this Agreement and the consummation of
the Contemplated Transactions, and (ii) authorizing and approving the change of
name contemplated under this Agreement, accompanied by the requisite documents
for amending the relevant Organizational Documents of Seller and required to
effect such changes of name, and (b) certifying as to the incumbency and
signatures of the Person(s) executing this Agreement and any other agreements
required of Seller hereunder; and


4.2.1.10. the legal opinion of Adam S. Tracy, Esquire, as counsel to Seller, in
form and substance reasonably satisfactory to Buyer and its counsel
 
 
-15-

--------------------------------------------------------------------------------

 


4.2.2. Buyer’s Closing Deliveries. At the Closing, Buyer will deliver and cause
to be delivered to Seller, in form and substance reasonably acceptable to Seller
and its legal counsel:


4.2.2.1. the Purchase Price, as evidenced by a duly executed Stock Power
representing the Common Shares, a true and accurate copy of which is attached as
Annex A hereto.


4.2.2.2. the Lease Assignments, if applicable;


4.2.2.3. the Intangible Property Assignment executed by Buyer;


4.2.2.4. the Employment Agreements executed by Buyer;


4.2.2.5. a certificate executed by Buyer as to the accuracy of its
representations and warranties as required by Section 10.1 below and as to its
compliance with and performance of its covenants and obligations as required by
Section 10.2 below;


4.2.2.6. a certificate of the Secretary of Buyer (a) certifying and attaching
copies of all required resolutions of Buyer’s board of directors approving the
execution and delivery of this Agreement and the consummation of the
Contemplated Transactions, and (b) certifying as to the incumbency and signature
of the officers or other Representatives of Buyer executing this Agreement and
any other document relating to the Contemplated Transactions; and


4.2.2.7. the legal opinion of Adam S. Tracy, Esquire, counsel to Buyer.


4.2.3. Consents. If there are any Material Consents (as defined in Section 9.3
below) that have not yet been obtained (or otherwise are not in full force and
effect) as of the Closing, in the case of each Assumed Contract as to which such
Material Consents were not obtained (or otherwise are not in full force and
effect) (Restricted Material Contracts), Buyer may waive the Closing conditions
as to any such Consent and elect to have Seller continue its efforts to obtain
the Material Consents


ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF SELLER


Seller and its Shareholders, jointly and severally, represent and warrant to
Buyer as follows, acknowledging that Buyer is relying on such representations
and warranties for purposes of this Agreement and the Contemplated Transactions,
and as added to or excepted by the Disclosure Schedules of Seller delivered in
response to the following:


5.1. Organization, Good Standing, and Ownership. Seller is a corporation duly
organized, validly existing, and in good standing under the Laws of the State of
Florida, with full legal power and authority to conduct its Business as it is
now being conducted, to own or use all properties and assets that it purports to
own or use, and to perform all of its obligations, including under all
Contracts. Seller is duly qualified to do business as a foreign entity and is in
good standing under the Laws of each state or other jurisdiction in which either
the ownership or use of the properties and assets owned or used by it, or the
nature of the activities conducted by it, requires such qualification.
 
 
-16-

--------------------------------------------------------------------------------

 


5.2. Authority; No Conflict.


5.2.1. Binding Obligation, Etc. This Agreement constitutes the legal, valid, and
binding obligation of Seller, enforceable against it in accordance with the
terms hereof. Upon the execution and delivery by Seller of the documents and
instruments required pursuant to the Agreement (collectively, “Seller’s Closing
Documents”), Seller’s Closing Documents will constitute the legal, valid, and
binding obligations of Seller to the extent Seller is a party thereto,
enforceable against Seller in accordance with their respective terms. Seller has
the absolute and unrestricted legal right, power, authority, and capacity to
execute and deliver this Agreement and Seller’s Closing Documents as required of
Seller hereunder and to perform its obligations under this Agreement and
Seller’s Closing Documents.


5.2.2. No Contravention, Etc. Except as set forth in Schedule K, neither the
execution and delivery of this Agreement and Seller’s Closing Documents by
Seller, nor the consummation or performance by Seller of any of its respective
obligations hereunder or thereunder, will directly or indirectly (with or
without notice or lapse of time):


5.2.2.1. contravene, conflict with, or result in a material violation of any
provision of the Organizational Documents of Seller or any resolution adopted by
the board of directors or shareholders of Seller;


5.2.2.2. contravene, conflict with, or result in a material violation of, or
give any Governmental Body or other Person the right to challenge, any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under
any Law or Order to which Seller or any of the Purchased Assets, is subject;


5.2.2.3. contravene, conflict with, or result in a material violation of any of
the terms or requirements of, or give any Governmental Body or Person the right
to revoke, withdraw, suspend, cancel, terminate, or modify, any governmental
authorization that is held by Seller;


5.2.2.4. contravene, conflict with, or result in a material violation or breach
of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Contract to which Seller is a party;


5.2.2.5. result in the imposition or creation of any Encumbrance on or with
respect to any of the Purchased Assets;


5.2.2.6. cause Buyer to become subject to or liable for the payment of any Tax
or cause any of the Purchased Assets to be reassessed or revalued by any taxing
authority or Governmental Body; or


5.2.2.7. cause any shareholder of Seller to have any dissenters’ appraisal
rights.
 
 
-17-

--------------------------------------------------------------------------------

 


Except as set forth in Schedule K, Seller is not, nor will Seller be, required
to give any notice to or obtain any Consent from any Governmental Body or Person
in connection with the execution and delivery of this Agreement or the
consummation or performance of the Contemplated Transactions.


5.3. Books and Records. The books of account, minute books, stock record books,
and other records of Seller, all of which have been made available to Buyer or
its Representatives, are complete and correct in all material respects and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. The minute books contain
accurate and materially complete records of all meetings of, and corporate
actions taken by, the members of the board of directors and the shareholders of
Seller (including committees thereof), and no meeting of any of the foregoing
has been held for which minutes have not been prepared and are not contained in
such minute books. At the Closing, all of such books and records will be in the
possession of Seller, who will provide to Buyer copies of any relevant documents
as Buyer may request.


5.4. Real and Other Property.


5.4.1. Real Property Owned. Schedule B contains a complete and accurate list of
all Land and other Real Property or other interests therein owned by Seller
(Owned Real Property), if any. Seller has delivered or made available to Buyer
copies of the deeds and other instruments of transfer (as recorded) by which
Seller acquired such Land and Real Property and interests, and copies of all
title insurance policies, opinions, abstracts, and surveys relating thereto in
the possession of Seller. Seller owns (with good and indefeasible title) all
Owned Real Property that it purports to own, free and clear of all Encumbrances
other than Permitted Encumbrances.


5.4.2. Real Property Leased. Schedule L describes each Facility and other Real
Property currently Leased by Seller (Leased Real Property). Seller has provided
or made available to Buyer copies of each such Lease and all amendments thereto.
Each of such Leases is in full force and effect, and Seller is in compliance
with all terms and conditions of all such Leases and has paid or provided for
all amounts required to be paid or provided for by Seller under or pursuant to
the terms thereof. There are no restrictions or limitations in any of said
Leases that affect or impair, or that might affect or impair, the use of the
premises covered thereby in the conduct and operation of the Business.


5.4.3. Personal Property. Schedule C lists each other item of personal property
(Personal Property) owned or leased by Seller and conveyed as Assets to Buyer.
Except as disclosed on Schedule C, Seller has good and marketable title to all
such items of Personal Property that it purports to own, free and clear of all
Encumbrances. In the case of those items of Personal Property that are leased by
Seller, Seller has delivered or made available to Buyer copies of each of the
Leases, all of which are valid and in full force and effect. Seller is in
compliance with all material terms and conditions of each such Lease.


5.5. Condition and Sufficiency. The Owned Real Property, Leased Real Property,
and Personal Property (collectively, the “Properties”) are in good operating
condition and repair and are adequate for the uses to which particular items
thereof are now being put in the course of Seller’s Business or may be put in
the future in the course of Buyer’s proposed Business, and none of such property
is in need of maintenance or repairs except for ordinary, routine maintenance
and repairs that are not material in nature or cost. The Properties, considered
as a whole, are sufficient for the continued conduct of Buyer’s proposed
Business after the Closing as in a similar manner as conducted by Seller prior
to the Closing.
 
 
-18-

--------------------------------------------------------------------------------

 


5.6. Operation of Business. Seller holds all licenses, permits, accreditations,
and authorizations required to conduct the Business as now conducted, and Seller
properly maintains all of the Properties, assets, equipment, and related items
used by it in connection with its Business as customary in Seller’s
industry.  Seller agrees to withdraw from and disclaim any interest in the
relevant licenses, permits, accreditations and authorizations in favor of
Buyer’s use thereof insofar as they may be transferred or assigned to Buyer in
the furtherance of its proposed new Business operations.


5.7. Inventory. All Inventories of Seller consist of a quality and quantity
usable and salable in the Ordinary Course of Business, except for obsolete items
and items of below-standard quality, all of which have been properly identified
and listed on the appropriate Schedule(s).


5.8. Accounts Receivable. All Accounts Receivable are as reflected on the on the
records of Seller as of the Closing Date and represent or will represent valid
obligations arising from sales actually made or services actually performed by
Seller in the Ordinary Course of Business. Except to the extent paid prior to
the Closing Date, such Accounts Receivable are or will be as of the Closing Date
current and collectible net of the questionable accounts so listed. Subject to
such questionable accounts, each of such Accounts Receivable either has been or
will be collected in full, without any setoff, within 90 days after the day on
which it first becomes due and payable. There is no contest, claim, defense, or
right of setoff, other than returns in the Ordinary Course of Business of
Seller, under any Contract with any account debtor of an Account Receivable
relating to the amount or validity of such Account Receivable. Schedule M
contains a complete and accurate list of all Accounts Receivable and
questionable accounts as of the date of Closing, which list sets forth the aging
of each such Account Receivable.


5.9. No Undisclosed Liabilities. Except as set forth in Schedule N, Seller has
no Liabilities or obligations of any kind or nature (whether known or unknown
and whether absolute, accrued, contingent, or otherwise) as against the
Purchased Assets.


5.10. Legal Proceedings; Orders. Except as set forth in Schedule O, no
Proceeding has been commenced by or against Seller that is now pending, and
neither Seller nor any officer, director, or employee of Seller is subject to
any Order that relates to or may affect the existing Business of Seller or the
proposed new Business of Buyer or any of the Purchased Assets. To the Knowledge
of Seller, no such Proceeding has been threatened, and no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding. Set forth on Schedule O is a summary of all
Proceedings involving Seller in the five years prior to the date of this
Agreement. Such summary shall include a brief description of each such
Proceeding, the amount or value of such Proceeding, and a brief description of
its current status or final disposition.


5.11. Absence of Certain Changes and Events. Except as set forth in Schedule P,
Seller has conducted its Business only in the Ordinary Course of Business and
there has not been any:
 
 
-19-

--------------------------------------------------------------------------------

 


5.11.1. damage to or destruction or loss of any asset, whether or not covered by
insurance;


5.11.2. sale (other than sales of Inventories in the Ordinary Course of
Business), lease, assignment, abandonment, or other disposition of any asset or
property of Seller (including the Intellectual Property Assets) or the creation
of any Encumbrance on any asset;


5.11.3. any acceleration of the collection of any accounts receivable or a delay
in the payment of any accounts payable outside the Ordinary Course of Business;
and


5.11.4. indication by any customer or supplier of an intention to discontinue or
change the terms of its relationship with Seller.


5.12. Contracts; No Defaults.


5.12.1. Contracts. Schedule Q describes each:


5.12.1.1. Contract with a customer that involves performance of services or the
sale of goods by Seller;


5.12.1.2. Contract with a Person other than a customer that involves the
performance of services or purchase or sale of goods;


5.12.1.3. Contract that was not entered into in the Ordinary Course of Business;


5.12.1.4. lease, rental, or occupancy agreement, license, installment, and
conditional sale agreement, or other Contract affecting the ownership or leasing
of, title to, use of, or leasehold or other interest in, any Real or Personal
Property other than those disclosed in Schedule B, C, or L;


5.12.1.5. license agreement or other Contract with respect to patents,
trademarks, copyrights, Software, or other intellectual property (including the
Intellectual Property Assets), including nondisclosure agreements with current
or former employees, consultants, or contractors;


5.12.1.6. applicable Contract not denominated in U.S. dollars;


5.12.1.7. any Contract relating to confidentiality, nonsolicitation, or
noncompetition (whether Seller is the object or beneficiary of such
obligations);


5.12.1.8. any Contract relating to the settlement or resolution of a Proceeding;


5.12.1.9. any Contract not otherwise mentioned in this Section that is material
to the existing Business of Seller or the proposed new Business of Buyer or the
Purchased Assets; and


5.12.1.10. amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
 
 
-20-

--------------------------------------------------------------------------------

 


5.12.2. Contracts Valid. Except as set forth in Schedule R, each Contract
identified or required to be identified in Schedule R is in full force and
effect, is valid, and is enforceable in accordance with its terms, and:


5.12.2.1. Seller is in full compliance with all material terms and requirements
of each Contract;


5.12.2.2. each other Person that has or had any obligation or Liability under
any Contract pursuant to which Seller has or had any rights is in full
compliance with all material terms and requirements of such Contract;


5.12.2.3. Seller has not given or received from any other Person, at any time
during the previous five years, any notice or other communication (oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any Contract;


5.12.2.4. there are no current renegotiations of, or attempts to renegotiate,
the price or other material term of any Contract between Seller and any other
Person, and no such Person has made written demand for such renegotiation; and


5.12.2.5. the Contracts referred to in Schedule Q (other than clause 5.12.1.3
above) have been entered into in the Ordinary Course of Business.


5.13. Environmental Matters. Except as disclosed in Schedule S:


5.13.1. Seller is, and at all times has been, in full compliance with, and has
not been and is not in violation of or liable under, any Environmental Law.
Seller has no basis to expect, nor has it or any other Person for whose conduct
it is or may be held to be responsible received, any actual or threatened Order,
notice, or other communication from (a) any Governmental Body or private citizen
acting in the public interest or (b) the current or prior owner or operator of
any Facilities, of any actual or potential violation or failure to comply with
any Environmental Law, or of any actual or threatened obligation to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any Facility or other property or asset (whether real, personal, or mixed) in
which Seller has or had an interest, or with respect to any property or Facility
at or to which Hazardous Materials were generated, manufactured, refined,
transferred, imported, used, or processed by Seller or any other Person for
whose conduct it is or may be held responsible, or from which Hazardous
Materials have been transported, treated, stored, handled, transferred, disposed
of, recycled, or received.


5.13.2. There are no pending or, to the Knowledge of Seller, threatened claims,
Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law with respect to or affecting any Facility or any other
property or asset (whether real, personal, or mixed) in which Seller has or had
an interest.


5.13.3. Seller has no Knowledge of or any basis to expect, nor has it or any
other Person for whose conduct it is or may be held responsible received, any
citation, directive, inquiry, notice, Order, summons, warning, or other
communication that relates to Hazardous Activity, Hazardous Materials, or any
alleged, actual, or potential violation of or failure to comply with any
Environmental Law or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any Facility or property or asset (whether real, personal, or
mixed) in which Seller has or had an interest, or with respect to any property
or Facility to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, or processed by Seller or any other Person for
whose conduct it is or may be held responsible, have been transported, treated,
stored, handled, transferred, disposed of, recycled, or received.
 
 
-21-

--------------------------------------------------------------------------------

 


5.13.4. Neither Seller nor any other Person for whose conduct it is or may be
held responsible has any Environmental, Health, and Safety Liabilities with
respect to any Facility or, to the Knowledge of Seller, with respect to any
other property or asset (whether real, personal, or mixed) in which Seller (or
any predecessor) has or had an interest or at any property geologically or
hydrologically adjoining any Facility or any such other property or asset.


5.13.5. There are no Hazardous Materials present on or in the Environment at any
Facility or at any geologically or hydrologically adjoining property, including
any Hazardous Materials contained in barrels, aboveground or underground storage
tanks, landfills, land deposits, dumps, equipment (whether movable or fixed), or
other containers, either temporary or permanent, and deposited or located in
land, water, sumps, or any other part of the Facility or such adjoining
property, or incorporated into any structure therein or thereon. Neither Seller
nor any Person for whose conduct it is or may be held responsible, or to the
Knowledge of Seller, any other Person, has permitted or conducted, or is aware
of, any Hazardous Activity conducted with respect to any Facility or any other
property or assets (whether real, personal, or mixed) in which Seller has or had
an interest except in full compliance with all applicable Environmental Laws.


5.13.6. There has been no release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the Environment or into or out of any property (Release)
or, to the Knowledge of Seller, a reasonable likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from such a Release (Threat of Release), of any Hazardous Materials
at or from any Facility or at any other location where any Hazardous Materials
were generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by any Facility, or from any other property or asset (whether
real, personal, or mixed) in which Seller has or had an interest, or to the
Knowledge of Seller, any geologically or hydrologically adjoining property,
whether by Seller or any other Person.


5.13.7. Seller has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facilities or concerning compliance, by Seller or any other Person for
whose conduct Seller is or may be held responsible, with Environmental Laws.


5.13.8. Seller has obtained all governmental authorizations required under any
Environmental Law for the conduct of the operations of Seller as they are
currently being conducted.. All required renewals of such governmental
authorizations have been timely filed, and Seller has no reason to believe any
such governmental authorizations will not be transferrable or reissued, if
appropriate, to Buyer for its use in its projected new Business operations in
due course without adverse conditions and without material expense or delay. The
purchase of the assets will not require the approval of any Governmental Body
for the transfer of the governmental authorizations.
 
 
-22-

--------------------------------------------------------------------------------

 


5.13.9. No underground storage tanks are located in or under any of the
Facilities.


5.13.10. Seller has no reason to believe that any future changes in or enactment
of any Environmental Laws will require any material expenditures regarding or
changes in the current activities or operations of Seller or planned future new
operations of Buyer or will limit the operations thereof.


5.13.11. Schedule 5.13 also contains a complete list of all waste disposal or
recycling sites to which Seller has caused to be transported any hazardous
materials for recycling or disposal during the past 5 years.


5.14. Employees.


5.14.1. Schedule T contains a complete and accurate listing of each employee of
Seller by name and job title as of July 10, 2013.  Buyer shall have the right,
at its sole option, to hire or otherwise retain any one or more of Seller’s
employees in any capacity deem it shall deem appropriate.


5.14.2. No officer, director, agent, employee, consultant, or contractor of
Seller is bound by any Contract that purports to limit the ability of such
officer, director, agent, employee, consultant, or contractor (a) to engage in
or continue to perform any conduct, activity, duties, or practice relating to
the Business of Seller, or (b) to assign to Seller or to any other Person any
rights to any invention, improvement, or discovery. No former or current
employee of Seller is a party to, or is otherwise bound by, any Contract that in
any way adversely affected, affects, or will affect the ability of Buyer to
conduct its proposed new Business operations in similar manner to those
heretofore carried on by Seller.


5.15. Intellectual Property.


5.15.1. Intellectual Property Assets. Schedule E lists all intellectual property
assets of Seller (collectively, the “Intellectual Property Assets”), including:


5.15.1.1. the names and all corporate and fictional business names, trading
names, registered and unregistered trademarks, service marks, and applications
(collectively, “Marks”);


5.15.1.2. all patents, patent applications, and inventions and discoveries that
may be patentable (collectively, “Patents”);


5.15.1.3. all copyrights in both published works and unpublished works
(collectively, “Copyrights”);


5.15.1.4. all websites, e-mail addresses, and domain names; and
 
 
-23-

--------------------------------------------------------------------------------

 


5.15.1.5. all know-how, trade secrets, confidential information, software,
technical information, data, customer lists, price lists, process technology,
plans, and drawings (collectively, “Trade Secrets”).


5.15.2. Ownership, Etc. Seller is the owner of all right, title, and interest in
and to each of the Intellectual Property Assets, free and clear of all
Encumbrances, and has the right to use all such Intellectual Property Assets
without payment to any Person. None of the Intellectual Property Assets
infringes on the rights of any other Person. The Intellectual Property Assets
are all of the intellectual property assets necessary for the conduct of the
proposed new Business of Buyer similar to the Business currently conducted by
Seller.


5.16. Illegal Payments. For the past five years, neither Seller nor any
shareholder, director, officer, member, manager, agent, or employee thereof, nor
any other Person associated with or acting for or on behalf of Seller, has
directly or indirectly made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any Person, private or public,
regardless of form, whether in money, property, or services, that is or was
illegal under applicable law (a) to obtain favorable treatment in securing
business, (b) to pay for favorable treatment for business secured, or (c) to
obtain special concessions, or for special concessions already obtained, with
respect to any business.


5.17. Products. Schedule U contains a complete and accurate list of all warranty
or indemnity claims made against Seller in the past 2 years. Seller has no
liability in respect of any product it sold prior to the Closing Date. Seller
has not entered into any Contract pursuant to which it is or shall be obligated
to make any rebates, discounts, promotional allowances or similar payments or
arrangements with or to any existing customer orders.


5.18. Disclosure. No representation or warranty or other statement made by
Seller in this Agreement, Seller’s Disclosure Schedule, any supplement to
Seller’s Disclosure Schedule, or any other document delivered in connection with
the Contemplated Transactions contains any untrue statement or omits a statement
of material fact necessary to make any of them, in light of the circumstances in
which it was made, not misleading. Seller does not have Knowledge of any fact
that has specific application to Seller (other than general economic or industry
conditions) and that may materially adversely affect the assets, its business
operations, prospects, financial condition, or results of operations of Seller
that has not been set forth in this Agreement or the Disclosure Schedule.


5.19. Brokers or Finders. Neither Seller nor its Representatives have incurred
any obligation or Liability, contingent or otherwise, for brokerage or finders’
fees or agents’ commissions or other similar payments in connection with this
Agreement or the Contemplated Transactions.


ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows, acknowledging that Seller is
relying on such representations and warranties for purposes of this Agreement
and the Contemplated Transactions as added to and excepted by the Disclosure
Schedules of Buyer delivered in response to the following:
 
 
-24-

--------------------------------------------------------------------------------

 


6.1. Organization and Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Texas,
with full corporate power and authority to conduct its Business as it is now
being conducted, to own or use the properties and assets that it purports to own
or use, and to perform all of its obligations. Buyer is duly qualified to do
business and is in good standing under the Laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification.


6.2. Enforceability; Authority; No Conflict.


6.2.1. This Agreement constitutes the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the Assignments and each other agreement to
be executed or delivered by Buyer at Closing (collectively, the “Buyer’s Closing
Documents”), each of the Buyer’s Closing Documents will constitute the legal,
valid, and binding obligation of Buyer, enforceable against Buyer in accordance
with its respective terms. Buyer has the absolute and unrestricted right, power,
and authority to execute and deliver this Agreement and the Buyer’s Closing
Documents and to perform its obligations under this Agreement and the Buyer’s
Closing Documents, and such action has been duly authorized by all necessary
corporate action.


6.2.2. Except as set forth in Schedule 6.2.2., neither the execution and
delivery of this Agreement by Buyer, nor the consummation or performance of any
of the Contemplated Transactions by Buyer will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to (a) any provision of Buyer’s governing documents, (b) any resolution
adopted by the board of directors or the shareholders of Buyer, (c) any legal
requirement or Order to which Buyer may be subject, or (d) any Contract to which
Buyer is a party or by which Buyer may be bound.


6.2.3. Except as set forth in Schedule 6.2.3, Buyer is not and will not be
required to obtain any Consent from any Person in connection with the execution
and delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.


6.3. Certain Proceedings. There is no pending Proceeding that has been commenced
against Buyer and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s Knowledge, no such Proceeding has been threatened.


6.4. Brokers or Finders. Neither Buyer nor any of its Representatives have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
the Contemplated Transactions.


6.5. Disclosure. No representation, warranty, or other statement made by Buyer
in this Agreement or otherwise in connection with the Contemplated Transactions
contains any untrue statement or omits a statement of a material fact necessary
to make any such representation, warranty, or statement, in light of the
circumstances in which it was made, not misleading.


 
-25-

--------------------------------------------------------------------------------

 
 
ARTICLE 7. COVENANTS OF SELLER PRIOR TO CLOSING DATE


7.1. Access and Investigation. Between the date of this Agreement and the
Closing Date, Seller will, and will cause its Representatives to, (a) afford
Buyer and its Representatives (including any prospective lenders) full and free
access to Seller’s personnel, Facilities, Contracts, assets, authorizations,
licenses, books and records, and other documents and data; (b) furnish Buyer and
its Representatives with copies of all such Contracts, books and records, and
other existing documents and data as Buyer may reasonably request; and (c)
furnish Buyer and its Representatives with such additional financial, operating,
and other data and information as Buyer may reasonably request. In addition,
Buyer, shall have the right to have any Purchased Assets, or other Real Property
or Personal Property, inspected and to perform any industrial, architectural, or
environmental, including any subsurface, testing performed as determined by
Buyer.


7.2. Operation of Seller’s Business. Between the date of this Agreement and the
Closing Date, Seller will:


7.2.1. except as otherwise agreed to by Buyer in writing, conduct the Business
of Seller only in the Ordinary Course of Business;


7.2.2. except as otherwise agreed to by Buyer in writing, use Best Efforts
through Closing to preserve intact the current business relationships of Seller,
keep available the services of the current officers and key employees of Seller,
and maintain the relations and goodwill with customers, suppliers, creditors,
employees, agents, and others having business relationships with Seller;


7.2.3. confer with Buyer concerning operational matters of a material nature
such as may affect the proposed future Business and operations of Buyer;


7.2.4. maintain the Purchased Assets in a state of repair and condition
consistent with the Ordinary Course of Business; and


7.2.5. otherwise report weekly to Buyer concerning the status of Seller’s
business, operations, and all other relevant results.


7.3. Negative Covenant. Except as otherwise expressly permitted herein, between
the date of this Agreement and the Closing Date, Seller will not, without the
prior written Consent of Buyer (a) take any affirmative action, or fail to take
any reasonable action within its control, as a result of which any failure to
meet the conditions of Article 9 or any Material Adverse Effect would be likely
to occur; (b) make any modification to any material Contract or governmental
authorization; (c) allow the levels of supplies, materials, or Inventories to
vary materially from the levels customarily maintained; or (d) enter into any
compromise or settlement of any litigation, Proceeding, or governmental
investigation.


7.4. Required Approvals. As promptly as practicable after the date of this
Agreement, Seller will make any filings required by Law to be made by it in
order to consummate the Contemplated Transactions. Between the date of this
Agreement and the Closing Date, Seller will (a) cooperate with Buyer with
respect to all filings that Buyer elects to make or is required by Law to make
in connection with the Contemplated Transactions, and (b) cooperate with Buyer
in obtaining all Consents required hereunder.
 
 
-26-

--------------------------------------------------------------------------------

 


7.5. Notification by Seller. Between the date of this Agreement and the Closing
Date, Seller will promptly notify Buyer in writing if it becomes aware of any
fact or condition that causes or constitutes a Breach of any of its
representations and warranties herein or if it becomes aware of the occurrence
of any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a Breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any further or modified disclosure hereunder, Seller will promptly deliver to
Buyer a supplement to the Schedules specifying such change. Such delivery shall
not affect the rights of Buyer under Article 9 or Article 13 below. During the
same period, Seller will promptly notify Buyer of the occurrence of any Breach
of any covenant of Seller in this Article 7 or of the occurrence of any event
that may make the satisfaction of the conditions in Article 9 below impossible
or unlikely.


7.6. No Negotiation. Unless and until this Agreement is terminated pursuant to
Article 12 below, neither Seller nor its Representatives nor the Shareholders
will, or will cause any Third Party to, directly or indirectly, solicit,
initiate, or encourage any inquiries or proposals from, discuss or negotiate
with, provide any nonpublic information to, or consider the merits of any
unsolicited inquiries or proposals from, any Person (other than Buyer and its
affiliates) relating to any transaction involving the sale of the Purchased
Assets (other than in the Ordinary Course of Business), or any merger,
consolidation, business combination, or similar transaction involving Seller.
Seller will immediately inform Buyer of any such inquiry or proposal.


7.7. Change of Name. On or before the Closing Date, Seller will (a) amend its
governing documents and take all other actions necessary to change its name to
one sufficiently dissimilar to its present name, and (b) take all actions
requested by Buyer to enable Buyer to change its name to, or to reserve a name
or adopt a trade name the same as or substantially similar to, the present name
of Seller.


7.8. Payment of Liabilities. Seller will pay or otherwise satisfy in the
Ordinary Course of Business all of its Liabilities and obligations such as to
protect the integrity and value of the Purchased Assets. Buyer and Seller hereby
waive compliance with the bulk-transfer provisions of the Uniform Commercial
Code (or any similar law) (Bulk Sales Laws) in connection with the Contemplated
Transactions.


7.9. Current Evidence of Title.


7.9.1. As soon as is reasonably possible, and in no event later than ten
business days after the date of this Agreement, Seller shall furnish to Buyer,
at Seller’s expense, for the Purchased Assets to be sold to Buyer, complete and
current searches in the name of Seller and other appropriate parties of all
Uniform Commercial Code Financing Statement records maintained by the Secretary
of State of the states in which Seller is incorporated, the states in which
Seller maintains its principal place of business, and each state in which a
Facility is located; the appropriate official in each jurisdiction in which a
filing would be required in order to perfect a security interest in the
Purchased Assets, the clerk or recorder (or other governmental office where such
documents are filed for recording) of each state in which any Facility is
located, and wherever else Seller or Buyer, based on its investigation, is aware
that a Uniform Commercial Code Financing Statement has been filed; together with
such releases, termination statements, and other documents as may be necessary
to provide reasonable evidence that all items of intangible Personal Property,
tangible Personal Property, and fixtures to be sold under this Agreement are
free and clear of Encumbrances, other than as permitted under this Agreement.
 
 
-27-

--------------------------------------------------------------------------------

 


7.9.2. Each Title Commitment shall include the Title Insurer’s requirements for
issuing its title policy, which requirements shall be met by Seller on or before
the Closing Date (including those requirements that must be met by releasing or
satisfying monetary Encumbrances, but excluding Encumbrances that will remain
after Closing and those requirements that are to be met solely by Buyer).


7.9.3. Nothing herein waives Buyer’s right to claim a breach of Section 5 above
or to claim a right to indemnification as provided in Article 13 below if Buyer
suffers Damages as a result of a misrepresentation with respect to the condition
of title to the Purchased Assets.


7.10. Best Efforts. Between the date of this Agreement and Closing, Seller will
use its best efforts to cause the conditions in Article 9 below to be satisfied.


ARTICLE 8. COVENANTS OF BUYER PRIOR TO CLOSING DATE


8.1. Required Approvals. As promptly as practicable after the date of this
Agreement, Buyer will make all filings required by Law to be made by it to
consummate the Contemplated Transactions. Between the date of this Agreement and
the Closing Date, Buyer will cooperate with Seller with respect to all filings
that Seller is required by Law to make in connection with the Contemplated
Transactions and cooperate with Seller in obtaining all Consents required
hereunder.


8.2. Best Efforts. Buyer shall use its best efforts to cause the conditions in
Article 10 below to be satisfied.


ARTICLE 9. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


Buyer’s obligation to consummate the Contemplated Transactions and close
hereunder is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by Buyer, in whole or in
part):


9.1. Accuracy of Representations. All of the representations and warranties of
Seller in this Agreement, and each of such representations and warranties ,must
have been accurate in all material respects as of the date of this Agreement and
must be accurate in all material respects as of the Closing Date as if made on
the Closing Date, without giving effect to any supplements to the Disclosure
Schedules.


9.2. Seller’s Performance.


9.2.1. Compliance. All of the covenants and obligations that Seller is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively) and each of these covenants and obligations
(considered individually) must have been duly performed and complied with in all
material respects.
 
 
-28-

--------------------------------------------------------------------------------

 


9.2.2. Documents. Each document required to be delivered by Seller must have
been delivered, and each of the other covenants and obligations of Seller in
this Agreement must have been performed and complied with in all material
respects.


9.3. Consents, Etc. Each of the Consents required of Seller must have been
obtained, including but not limited to the Consents set forth in Schedule 9.3
(Material Consents) and must be in full force and effect, and there must have
been delivered to Buyer such other documents as Buyer may reasonably request for
the purpose of (a) evidencing the accuracy of the representations and warranties
of Seller; (b) evidencing the performance of, or the compliance by, Seller with
any covenant or obligation required to be performed or complied with by them;
(c) evidencing the satisfaction of any condition referred to in this Article 9;
or (d) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.


9.4. No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against Seller, or against any Person affiliated with
it, any Proceeding (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the Contemplated Transactions, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the Contemplated Transactions.


9.5. No Claim Regarding Ownership or Sale Proceeds; No Encumbrances. There must
not have been made or threatened by any Person any claim asserting that such
Person (a) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any member or other ownership interest in
Seller, or (b) is entitled to all or any portion of the Purchase Price payable
for the Purchased Assets, or (c) the Purchased Assets. All releases of all
Encumbrances on the Purchased Assets must have been delivered, and there must be
no challenge to any such release or other claim of Encumbrance.


9.6. No Prohibition. Neither the consummation nor the performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time), materially contravene, or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer, to
suffer any material adverse consequence under, any applicable Law or Order.


9.7. Due Diligence. Buyer shall have been satisfied, in its sole discretion,
with the results of its due diligence investigation with respect to Seller.


9.8. Board Approval. The board of directors of Buyer shall have approved the
Contemplated Transactions and this Agreement in all material respects.


9.9. Governmental Authorizations. Buyer shall have received such licenses,
permits, accreditations, and governmental authorizations as are necessary or
desirable to allow Buyer to operate its proposed new Business and the assets
from and after the Closing.
 
 
-29-

--------------------------------------------------------------------------------

 


9.10. Environmental Report. Buyer shall have received an environmental site
assessment report with respect to Seller’s Facilities, which report shall be
acceptable in form and substance to Buyer in its sole discretion.


9.11. Worker Adjustment and Retraining Notification Act (WARN) Act Notice
Periods and Employees.


9.11.1. All requisite notice periods under the WARN Act shall have expired.


9.11.2. Identified in Annex E as requiring Employment Agreements and those other
key employees of Seller identified on Annex E or substitutes therefor who shall
be acceptable to Buyer, in its sole discretion, shall have accepted employment
with Buyer with such employment to commence on and as of the Closing Date.


9.11.3. Substantially all other employees of Seller shall be available for
hiring by Buyer, in its sole discretion, on and as of the Closing Date.


9.12. No Material Adverse Effect. Since the date of this Agreement, there shall
have been no fundamental change in the Purchased Assets of the Seller which is
reasonably expected to result in a Material Adverse Effect to the value of the
Purchased Assets.


9.13. Additional Documents. Each of the following documents and instruments
shall have been delivered to Buyer:


9.13.1. an opinion of counsel for Seller dated the Closing Date; and


9.13.2. such other documents as Buyer may reasonably request.


ARTICLE 10. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE


The obligation of Seller to consummate the Contemplated Transactions and close
hereunder is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by Seller, in whole or in
part):


10.1. Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), must have been accurate in all
material respects as of the date of this Agreement and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.


10.2. Buyer’s Performance.


10.2.1. Compliance. All of the covenants and obligations that Buyer is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
 
 
-30-

--------------------------------------------------------------------------------

 


10.2.2. Documents. Each document required to be delivered and payment required
to be made by Buyer must have been delivered or made, and each of the other
covenants and obligations of Buyer in this Agreement must have been performed
and complied with in all material respects.


10.3. Consents, Etc. Each of the Consents required of Buyer hereunder must have
been obtained and must be in full force and effect, and Buyer must have caused
to be delivered to Seller such other documents as it may reasonably request for
the purpose of (a) evidencing the accuracy of the representations and warranties
of Buyer, (b) evidencing the performance of, or the compliance by, Buyer with
any covenant or obligation required to be performed or complied with by Buyer,
(c) evidencing the satisfaction of any condition referred to in this Article 10,
or (d) otherwise facilitating the consummation of any of the Contemplated
Transactions.


10.4. No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against Buyer any Proceeding (a) involving any challenge
to, or seeking damages or other relief in connection with, any of the
Contemplated Transactions, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the Contemplated
Transactions.


10.5. Additional Documents. Each of the following documents and instruments
shall have been delivered to Seller:


10.5.1 an opinion of counsel for Buyer dated the Closing Date; and


10.5.2. such other documents as Seller may reasonably request.


ARTICLE 11. ADDITIONAL COVENANTS


11.1. Employees and Employee Benefits.  Any unpaid compensations or benefits due
to Seller’s employees up to and including the date of Closing and thereafter
shall be the sole responsibility of Seller.


11.2. Payment of All Taxes Resulting from Sale of Assets by Seller. Seller shall
pay in a timely manner all Taxes resulting from or payable in connection with
the sale of the Purchased Assets pursuant to this Agreement, regardless of the
Person on whom such Taxes are imposed and legal requirements.


11.3. Payment of Other Retained Liabilities. In addition to payment of Taxes,
Seller shall pay, or make adequate provision for the payment in full of, all the
Retained Liabilities and other Liabilities of Seller under this Agreement. If
any such Liabilities of Seller are not so paid or provided for, or if Buyer
reasonably determines that failure to make any payments will impair Buyer’s use
or enjoyment of the Purchased Assets, Buyer may, at any time after the Closing
Date, elect to make all such payments directly (but shall have no obligation to
do so) and make a claim for the full amount of all such payments against Seller
under any Escrow Agreement that  may be adopted or directly to Seller, at
Buyer’s option.
 
 
-31-

--------------------------------------------------------------------------------

 


11.4. Removing Excluded Assets. On or before the Closing Date, Seller shall
remove all Excluded Assets from all Facilities and other Real Property to be
occupied by Buyer. Such removal shall be done in a manner as to avoid any damage
to the Facilities and other properties to be occupied by Buyer and any
disruption of the business operations to be conducted by Buyer after the
Closing. Any damage to the Purchased Assets or to the Facilities resulting from
such removal shall be paid by Seller at the Closing. Should Seller fail to
remove the Excluded Assets as required by this Section, Buyer shall have the
right, but not the obligation, (a) to remove the Excluded Assets at Seller’s
sole cost and expense, (b) to store the Excluded Assets and to charge Seller all
storage costs associated therewith, (c) to treat the Excluded Assets as
unclaimed and to proceed to dispose of them under the Laws governing unclaimed
property, or (d) to exercise any other right or remedy conferred by this
Agreement or otherwise available at Law or in equity. Seller shall promptly
reimburse Buyer for all costs and expenses incurred by Buyer in connection with
any Excluded Assets not removed by Seller on or before the Closing Date.


11.5. Reports and Returns. Seller shall promptly after the Closing prepare and
file all reports and returns required by legal requirements relating to
dissolution of or winding down of the Business of Seller.


11.6. Assistance in Proceedings. Seller will cooperate with Buyer and its
counsel in the contest or defense of, and make available its personnel and
provide any testimony and access to its books and records in connection with,
any Proceeding involving or relating to (a) any Contemplated Transaction or (b)
any action, activity, circumstance, condition, conduct, event, fact, failure to
act, incident, occurrence, plan, practice, situation, status, or transaction on
or before the Closing Date involving Seller or the Purchased Assets.


11.7. Noncompetition, Nonsolicitation, and Non-Disparagement.


11.7.1. Noncompetition. For a period of five years after the Closing Date,
Seller, its officers, directors or managers shall not, anywhere in the United
States directly or indirectly invest in, own, manage, operate, finance, control,
advise, render services to, or guarantee the obligations of any Person engaged
in or planning to become engaged in the a business similar to the Business
proposed to be created by Buyer, provided, however, that Seller may purchase or
otherwise acquire up to (but not more than) fifty (50%) percent of any class of
the securities of any Person (but may not otherwise participate in the
activities of such Person) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act, 15 U.S.C. §78(l).


11.7.2. Nonsolicitation. For a period of five years after the Closing Date,
Seller, its officers, directors or managers shall not, directly or indirectly:


11.7.2.1. solicit the business of any Person who is a customer of Buyer;


11.7.2.2. cause, induce, or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant, or other business relation
of Buyer to cease doing business with Buyer or to deal with any competitor of
Buyer or in any way interfere with its relationship with Buyer;


11.7.2.3. cause, induce, or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant, or other business relation
of Seller on the Closing Date or within the year preceding the Closing Date to
cease doing business with Buyer or to deal with any competitor of Buyer or in
any way interfere with its relationship with Buyer; or
 
 
-32-

--------------------------------------------------------------------------------

 


11.7.2.4. hire, retain, or attempt to hire or retain any employee or independent
contractor of Buyer without prior written permission of Buyer, or in any way
interfere with the relationship between Buyer and any of its employees or
independent contractors.


11.7.2.5. for purposes of this Section 11.7.2, the term “customer” shall mean
and include any Person that is a customer of Buyer on or after the Closing Date,
including prior customers of Seller who are also or become customers of Buyer
and shall further include any Person to whom Buyer responds to a request for
information or proposal as to the potential performance of services or sale of
goods.


11.7.3. Non-Disparagement. After the Closing Date, Seller will not disparage
Buyer or any of Buyer’s shareholders, directors, officers, employees, or agents.


11.7.4. Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in this
Section 11.7 is invalid or unenforceable, then the parties agree that the court
or tribunal will have the power to reduce the scope, duration, or geographic
area of the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision. This Section 11.7 will be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed. This Section 11.7 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Purchased Assets and to prevent any unfair advantage conferred on Seller.


11.7.5. Remedies. In the event of a Breach of any or all of the provisions of
this Agreement by Seller, Buyer’s remedies for such Breach (including its right
to injunctive relief as provided for below) may be enforced against the
breaching party or parties in any court of competent jurisdiction. In addition,
damages are not an adequate remedy for a Breach of any of the terms of this
Section 11.7; therefore, in the event of any such Breach or threatened Breach,
Buyer shall be entitled to specific performance or an injunction restraining
Seller from such act or conduct in addition to such other remedies as may be
available to Buyer for such Breach or threatened Breach.


11.8. Customer and Other Business Relationships. After the Closing, Seller will
cooperate with Buyer in its efforts to continue and maintain for the benefit of
Buyer those business relationships of Seller existing prior to the Closing and
relating to the proposed new Business to be operated by Buyer after the Closing,
including relationships with lessors, employees, regulatory authorities,
licensors, customers, suppliers, and others, and Seller will satisfy its
obligations in a manner that is not detrimental to any of such relationships.
Seller will refer to Buyer all inquiries relating to such businesses. Neither
Seller nor any of its officers, employees, agents, or shareholders shall take
any action that would tend to diminish the value of the assets after the Closing
or that would interfere with the business of Buyer to be engaged in after the
Closing, including disparaging the name or business of Buyer.
 
 
-33-

--------------------------------------------------------------------------------

 


11.9. Retention of and Access to Records. After the Closing Date, Buyer shall
retain for a period consistent with Buyer’s record retention policies and
practices those records of Seller delivered to Buyer. Buyer also shall provide
Seller and its Representatives reasonable access thereto, during normal business
hours and on at least [three] days’ prior written notice, to enable them to
prepare financial statements or tax returns or deal with tax audits. After the
Closing Date, Seller shall provide Buyer and its Representatives reasonable
access to records that are Excluded Assets, during normal business hours and on
at least three days’ prior written notice, for any reasonable business purpose
specified by Buyer in such notice.


11.10. Further Assurances. The parties shall cooperate reasonably with each
other and with their respective Representatives in connection with any steps
required to be taken as part of their respective obligations under this
Agreement and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and (c)
do such other acts and things, all as the other party may reasonably request for
the purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.


ARTICLE 12. TERMINATION


12.1. Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:


12.1.1. by either Buyer or Seller if a material Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
waived;


12.1.2. by (a) Buyer if any of the conditions in Article 9 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date, or (b) Seller if any of the conditions in Article 10
have not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement) and Seller has not waived such
condition on or before the Closing Date;


12.1.3. by Buyer if Buyer is not satisfied, in its sole discretion, with the
results of its due diligence investigation of Seller;


12.1.4. by mutual Consent of Buyer and Seller; or


12.1.5. by either Buyer or Seller if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before July 11, 2013,
unless the parties hereto expressly agree in writing to extend that date.


12.2. Effect of Termination. Each party’s right of termination under Section
12.1 above is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.
 
 
-34-

--------------------------------------------------------------------------------

 
 
ARTICLE 13. INDEMNIFICATION; REMEDIES


13.1. Survival. All representations, warranties, covenants, and obligations in
this Agreement, the Schedules, any supplements to the Schedules, and any
certificates or other documents delivered pursuant to this Agreement will
survive the Closing, subject to the time limit for indemnification claims under
Section 13.5 below.


13.2. Right to Indemnification and Knowledge. The right of a party to
indemnification or other remedies based on such representations, warranties,
covenants, obligations, Schedules, supplements to Schedules, certificates, and
other documents will not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired), by such party at
any time, whether before or after the execution and delivery of this Agreement
or the Closing Date. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect a party’s right to indemnification or
other remedy based on such representation, warranty, covenant, or obligation.


13.3. Indemnification by Seller. Seller and Shareholders [jointly and severally]
shall indemnify and hold harmless Buyer and Buyer’s affiliates and their
respective Representatives (collectively, the “Buyer Indemnified Persons”) from
and against, and will pay to Buyer Indemnified Persons the amount of, any loss,
liability, claim, damage (including incidental and consequential damages), or
expense (including costs of investigation and defense and reasonable attorneys’
fees) incurred or diminution of value suffered by Buyer or any Buyer Indemnified
Person, whether or not involving a third-party claim (collectively, “Damages”),
arising, directly or indirectly, from or in connection with:


13.3.1. any Breach by Seller of any of its representations, warranties,
covenants, or agreements in this Agreement, the Schedules hereto, any
supplements to the Schedules, or any other certificate or document delivered by
Seller pursuant to this Agreement;


13.3.2. any failure of title to, or Encumbrance (other than a Permitted
Encumbrance) on, any of the Purchased Assets;


13.3.3. any liability for Taxes assessed against the Purchased Assets (including
penalties and interest) for or attributable to any period ending on or before
the Closing Date or incurred by Seller in connection with the Contemplated
Transactions;


13.3.4. any claim by any Person for brokerage or finder’s fees or commissions or
similar payments that is contrary to the representations and warranties of
Seller; or


13.3.5. any failure by Seller to satisfy any of the Retained Liabilities.


The remedies provided in this Section 13.3 will not be exclusive of or limit any
other legal or equitable remedies that may be available to Buyer or Buyer
Indemnified Persons.


13.4. Indemnification by Buyer. Buyer will indemnify and hold harmless Seller
from and against and will pay to Seller the amount of any Damages arising,
directly or indirectly, from or in connection with
 
 
-35-

--------------------------------------------------------------------------------

 


13.4.1. any Breach of any representations, warranties, covenants, or agreements
of Buyer in this Agreement or in any certificate or document delivered by Buyer
pursuant to this Agreement;


13.4.2. any claim by any Person for brokerage or finder’s fees or commissions or
similar payments that is contrary to the representations and warranties of
Buyer; and


13.4.3. any failure of Buyer to satisfy any Assumed Liability.


13.5. Time Limitation on Indemnification Claims. If the Closing occurs, a
party’s right to
seek indemnification from the other party shall be limited as follows:


13.5.1. Buyer’s Claims. Buyer’s claims for indemnification that involve:


13.5.1.1. breaches of representations and warranties in Articles 5 and 7 of this
Agreement


13.5.1.2. matters described in other Sections hereof must be asserted by Buyer
prior to a date that is three years after the Closing Date.


13.5.2. Seller’s Claims. Claims of Seller for indemnification that involve:


13.5.2.1. breaches of representations and warranties in Articles 6 and 8 of this
Agreement


13.5.2.2. matters described in other Sections hereof must be asserted by Seller
prior to a date that is three years after the Closing Date.


13.5.3. Form of Claims. A party asserting a claim for indemnification hereunder
must do so in writing to the other party, specifying in reasonable detail (to
the extent then known) the basis for the claim. All notices of claims must
comply with, and will be deemed asserted on a date determined under, Section
13.5.22 below.


13.6. Limitations on Amount.


13.6.1. Seller. Seller (a) will have no liability to indemnify Buyer for Damages
under this Agreement until the total of all of its Damages exceeds $5,000 and
then only for the amount by which such Damages exceed $5,000; provided, however,
that Damages of Buyer based on Sections contained in Articles 5 and 7 hereof
shall be fully indemnified dollar-for-dollar without regard to such threshold
amount, and (b) Seller’s total aggregate indemnification obligations under this
Agreement shall not exceed the amount of $500,000. Notwithstanding the
foregoing, the limitations of this Section will not apply to any Breach of any
of the representations and warranties of Seller of which Seller had Knowledge at
any time prior to the date on which such representation and warranty was made or
in the event of any fraud or intentional Breach by Seller of any covenant or
obligation hereunder, and Seller will be liable for all Damages with respect to
such Breaches.
 
 
-36-

--------------------------------------------------------------------------------

 


13.6.2. Buyer. Buyer will (a) have no liability to indemnify Seller for Damages
under this Agreement until its total Damages exceed $5,000, and then only for
the amount by which such Damages exceed $5,000, and (b) Buyer’s total aggregate
indemnification obligations under this Agreement shall not exceed the amount of
$500,000. Notwithstanding the foregoing, the limitations of this Section will
not apply to any Breach of any of Buyer’s representations and warranties of
which Buyer had Knowledge at any time prior to the date on which such
representation and warranty was made or to any intentional Breach by Buyer of
any covenant or obligation, and Buyer will be liable for all Damages with
respect to such Breaches.


13.7. Right of Setoff. Buyer may set off the amount of any Damages to which it
becomes entitled under this Article 13 against any amounts otherwise due or that
may become due from Buyer to Seller. Neither the exercise of nor the failure to
exercise such right of setoff will constitute an election of remedies or limit
Buyer in any manner in the enforcement of any other remedies that may be
available to it.


13.8. Procedure for Indemnification — Third-Party Claims.


13.8.1. Notice to Indemnifying Party. Promptly after receipt by an indemnified
party under Section 13.3 or 13.4 above of notice of the commencement of any
Proceeding against it, such indemnified party will, if a claim is to be made
against an indemnifying party under such Section, give written notice to the
indemnifying party of the commencement of such claim, but the failure to notify
the indemnifying party will not relieve the indemnifying party of any liability
that it may have to any indemnified party, except to the extent that the
indemnifying party demonstrates that the defense of such action is materially
prejudiced by the indemnified party’s failure to give such notice.


13.8.2. Defense. If an indemnified party gives notice to the indemnifying party
pursuant to Section 13.8.1 of the assertion of a Proceeding, the indemnifying
party shall be entitled to participate in the defense of such Proceeding and, to
the extent that it wishes (unless (a) the indemnifying party is also a Person
against whom the Proceeding is made and the indemnified party determines in good
faith that joint representation would be inappropriate or (b) the indemnifying
party fails to provide reasonable assurance to the indemnified party of its
financial capacity to defend such Proceeding and provide indemnification with
respect to such Proceeding), to assume the defense of such Proceeding with
counsel satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such Proceeding, the indemnifying party shall not, so long as it
diligently conducts such defense, be liable to the indemnified party under this
Article 13 for any fees of other counsel with respect to the defense of such
Proceeding, in each case subsequently incurred by the indemnified party in
connection with the defense of such Proceeding, other than reasonable costs of
investigation. If the indemnifying party assumes the defense of a Proceeding,
(a) such assumption will conclusively establish for purposes of this Agreement
that the claims made in that Proceeding are within the scope of and subject to
indemnification and (b) no compromise or settlement of such Proceedings may be
effected by the indemnifying party without the indemnified party’s consent
unless (i) there is no finding or admission of any violation of Legal
Requirement or any violation of the rights of any Person, (ii) the sole relief
provided is monetary damages that are paid in full by the indemnifying party,
and (iii) the indemnified party shall have no liability with respect to any
compromise or settlement of such Proceedings effected without its consent. If
notice is given to an indemnifying party of the assertion of any Proceeding and
the indemnifying party does not, within [ten] days after the indemnified party’s
notice is given, give notice to the indemnified party of its election to assume
the defense of such Proceeding, the indemnifying party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the indemnified party.
 
 
-37-

--------------------------------------------------------------------------------

 


13.8.3. Defense Rights in Certain Circumstances. Notwithstanding the foregoing,
if an indemnified party determines in good faith that there is a reasonable
probability that a Proceeding may adversely affect it or its affiliates (other
than as a result of monetary damages for which it would be entitled to
indemnification under this Agreement), the indemnified party may, by notice to
the indemnifying party, assume the exclusive right to defend, compromise, or
settle such Proceeding, but the indemnifying party will not be bound by any
determination of a Proceeding so defended or any compromise or settlement
effected without its Consent (which may not be unreasonably withheld).


13.9. Procedure for Indemnification — Other Claims. A claim for indemnification
for any matter not involving a third-party claim may be asserted by notice to
the party from whom indemnification is sought.


13.10. Determination of Indemnification. Buyer or Seller shall be entitled to
indemnification with respect to a claim made against the other:


13.10.1. by mutual agreement between Buyer and Seller;


13.10.2. in the case of Buyer, as a result of any Taxes for which Buyer is
entitled to indemnification at the time liability for such Taxes is incurred;
and


13.10.3. in all other cases, upon receipt of a final and appealable order.


13.11. Payment of Indemnification.


13.11.1. By Seller. If any indemnification becomes due from Seller to Buyer
hereunder, such indemnification shall be paid, first, from the funds under any
Escrow Agreement, and, second, if the amount of the indemnification due Buyer
cannot be fully satisfied from such funds, the remaining amount thereof shall be
paid by Seller within [ten] days after Buyer becomes entitled to indemnification
by certified check, bank draft, or wire transfer to an account designated by
Buyer.


13.11.2. By Buyer. If any indemnification becomes due from Buyer to Seller
hereunder, such indemnification shall be paid by Buyer by certified check, bank
draft, or wire transfer within [ten] days after Seller becomes entitled to such
indemnification.


ARTICLE 14. GENERAL PROVISIONS


14.1. Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its or their respective own expenses incurred
in connection with the preparation, execution, and performance of this Agreement
and the Contemplated Transactions, including all fees and expenses of their
respective Representatives. In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a Breach of this Agreement by another party.
 
 
-38-

--------------------------------------------------------------------------------

 


14.2. Public Announcements. Any public announcement or similar publicity with
respect to this Agreement or the Contemplated Transactions will be made, if at
all, at such time and in such manner as Buyer determines. Unless consented to by
Buyer in advance or required by Law, prior to the Closing, Seller shall keep
this Agreement strictly confidential and may not make any disclosure of this
Agreement to any Person other than its Representatives. Seller and Buyer will
consult with each other concerning the means by which Seller’s employees,
customers, suppliers, and others having dealings with Seller will be informed of
the Contemplated Transactions, and Buyer will have the right to be present when
they are so informed.  Buyer may, at its sole option, make any required filings
to the United States Securities and Exchange Commission as it shall determine
prudent, including but not limited to reports on forms 8-K, 10-Q, 10-K or
otherwise.


14.3. Confidentiality. Between the date of this Agreement and the Closing Date,
Buyer and Seller will maintain in confidence, except for reasonably required
disclosures to their respective Representatives, and will cause their respective
directors, officers, managers, employees, and Representatives to maintain in
confidence, any confidential written, oral, or other information obtained from
another party in connection with this Agreement or the Contemplated
Transactions, unless (a) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party; (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
Consent or approval required for the consummation of the Contemplated
Transactions; or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal Proceedings.


14.4. Notices. All notices, Consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):


If to Buyer:


Steven L. Sample, CEO
Acacia Diversified Holdings, Inc.
3512 East Silver Springs Boulevard - #243
Ocala, FL  34470
Telephone:  (352) 427-6848
Facsimile:  (877) 513-6295


with a copy to legal counsel for Buyer:


Adam S. Tracy, Esquire
800 W. Fifth Avenue - Suite 201A
Naperville, IL 60563
Facsimile No: (630) 689-9471
 
 
-39-

--------------------------------------------------------------------------------

 


If to Seller c/o:


William J. Howe, President
Red Phoenix Extracts, Inc.
3495 S. U.S. Hwy.1, Bldg. 12-E
Ft. Pierce, FL 34982
Telephone: (772) 464-9800
Facsimile:  (772) 464-0408


14.5. Arbitration. Except as provided elsewhere in this Agreement, any dispute,
controversy, or claim arising under or relating to this Agreement or the
Contemplated Transactions (Dispute) shall be resolved by final and binding
arbitration administered by the American Arbitration Association (AAA) under its
Commercial Arbitration Rules, subject to the following:


14.5.1. Demand. Either party may demand that any Dispute be submitted to binding
arbitration. The demand for arbitration shall be in writing, shall be served on
the other party in the manner prescribed in Section 14.4. above for the giving
of notices, and shall set forth a short statement of the factual basis for the
claim, specifying the matter or matters to be arbitrated.


14.5.2. Panel. The arbitration shall be conducted by three arbitrators appointed
by the AAA (collectively, the “Arbitrators”) who shall conduct such evidentiary
or other hearings as they deem necessary or appropriate and thereafter shall
make their determination as soon as practicable. Any arbitration pursuant hereto
shall be conducted by the Arbitrators under the guidance of the Federal Rules of
Civil Procedure and the Federal Rules of Evidence, but the Arbitrators shall not
be required to comply strictly with such Rules in conducting any such
arbitration. All such arbitration Proceedings shall take place in [location].


14.5.3. Other. Except as otherwise provided herein:


14.5.3.1. each party shall bear its own costs and fees, including travel
expenses, out-of-pocket expenses (including, but not limited to, copying and
telephone), witness fees, and reasonable attorneys’ fees and expenses;


14.5.3.2. the fees and expenses of the Arbitrators and all other costs and
expenses incurred in connection with the arbitration shall be borne equally by
the parties; and


14.5.3.3. notwithstanding the foregoing, the Arbitrators shall be empowered to
require any one or more of the parties to bear all or any portion of the costs
and fees of the other party or the fees and expenses of the Arbitrators in the
event that the Arbitrators determine such party has acted unreasonably or in bad
faith.


14.5.4. Equitable Relief. Notwithstanding the other provisions of this Section
14.5, nothing herein shall be deemed to preclude a party hereto from seeking
injunctive or other equitable relief from a court of competent jurisdiction.
 
 
-40-

--------------------------------------------------------------------------------

 


14.6. Jurisdiction; Service of Process. Any Proceeding arising out of or
relating to this Agreement or any Contemplated Transaction may be brought in the
courts of the Marion County, Florida or, if it has or can acquire jurisdiction,
in the United States District Court for the Central District of Florida and each
of the parties irrevocably submits to the exclusive jurisdiction of each such
court in any such Proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
Proceeding shall be heard and determined only in any such court, and agrees not
to bring any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary, and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any Proceeding referred to in the first sentence of this Section 14.6 may be
served on any party anywhere in the world.


14.7, Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.


14.8. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party, (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given, and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.


14.9. Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.


14.10. Assignments; Successors; No Third-Party Rights. Neither party may assign
any of its rights under this Agreement without the prior Consent of the other
party, except that Buyer may assign any of its rights under this Agreement to
any subsidiary or affiliate of Buyer. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects on, and inure to the benefit
of the successors and permitted assigns of the parties. Nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the parties to this Agreement any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.
 
 
-41-

--------------------------------------------------------------------------------

 


14.11. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


14.12. Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.


14.13. Governing Law. This Agreement and all claims or causes of action that may
be based on, arise out of, or relate to this Agreement or the negotiation,
execution, or performance under this Agreement, including any claim based on or
related to any representation or warranty made in or in connection with this
Agreement will be governed by the internal laws of the State of Florida without
regard to its conflict of laws principles.


14.14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Counterparts may be sent electronically via facsimile or scanned and
transmitted via email or the Internet, provided the receipt thereof is
acknowledged by recipient, or the counterparts may be sent via prepaid United
States Mail or air courier service, and will be considered delivered to
recipient upon receipt of a delivery confirmation by the carrier thereof.


14.15. Legal Fees. If a legal Proceeding is brought by one party against the
other party, the prevailing party, as determined by a court of competent
jurisdiction, shall be entitled to its reasonable attorneys’ fees and costs from
the non-prevailing party.




[Signature page follows]






 
-42-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.


BUYER:


ACACIA DIVERSIFIED HOLDINGS, INC.
(A Texas  Corporation)




        /s/ Steven L. Sample                        
By: Steven L. Sample
Its: Chief Executive Officer




SELLER:


Red Phoenix Extracts, Inc.
(A Florida Corporation)




        /s/ William J. Howe                          
By: William J. Howe
Its: President





 


Signature page
 
 
-43-

--------------------------------------------------------------------------------

 
 
Schedules and Annexes to the Agreement


SCHEDULE A
PERMITTED ENCUMBERANCES OF SELLER


SCHEDULE B
REAL PROPERTY OF SELLER


SCHEDULE C
PERSONAL PROPERTY OF SELLER


SCHEDULE D
ASSUMED CONTRACTS


SCHEDULE E
INTELLECTUAL PROPERTY OF SELLER


SCHEDULE F
DEPOSITS, PREPAID EXPENSES AND CLAIMS FOR REFUNDS


SCHEDULE G
OFFSETS AGAINST DEPOSITS, PREPAID EXPENSES
AND CLAIMS FOR REFUNDS


SCHEDULE H
EXCLUDED ASSETS OF SELLER


SCHEDULE I
OTHER LIABILITIES OF SELLER


SCHEDULE J
EMPLOYMENT AGREEMENTS


SCHEDULE K
EXCEPTIONS TO PERFORMANCE, REQUIRED NOTICES OR CONSENTS


SCHEDULE L
LEASES OF REAL PROPERTY AND FACILITIES


SCHEDULE M
ACCOUNTS RECEIVABLE


SCHEDULE N
LIABILITIES OF SELLER


SCHEDULE O
LEGAL PROCEEDINGS
 
 
-44-

--------------------------------------------------------------------------------

 


SCHEDULE P
MATERIAL CHANGES


SCHEDULE Q
ALL CONTRACTS OF SELLER


SCHEDULE R
INVALID/DISPUTED CONTRACTS


SCHEDULE  S
ENVIRONMENTAL MATTERS


SCHEDULE T
EMPLOYEES OF SELLER


SCHEDULE U
WARRANTY AND INDEMNIFICATION CLAIMS


SCHEDULE 5.13
HAZARDOUS MATERIALS TRANSPORTED BY SELLER FOR
RECYCLING OR DISPOSAL IN PAST 5 YEARS


SCHEDULE 6.2.2
AUTHORIZED DELAYS TO PERFORMANCE


SCHEDULE 6.2.3
CONSENTS REQUIRED OF BUYER


SCHEDULE 9.3
MATERIAL CONSENTS REQUIRED OF SELLER


ANNEX A
STOCK POWER


ANNEX B
BILL OF SALE


ANNEX C
ASSIGNMENT OF LEASE(S)


ANNEX D
ASSIGNMENT OF INTANIGBLE ASSETS


ANNEX E
EMPLOYMENT AGREEMENTS
 
 
-45-

--------------------------------------------------------------------------------

 


SCHEDULE A


PERMITTED ENCUMBRANCES OF SELLER


Buyer accepts assignment of indebtedness of Seller as:
 
 
SBA Loan originated 4/19/2007 in the amount was $448,100 payable
           at $5,205.46. Loan balance as of 6/18/2013: 
  $ 226,100   Assignment of other individual revolving debt:      223,443  
Total Seller indebtedness to be accepted by Buyer:   $ 449,543  

 




















 
-46-

--------------------------------------------------------------------------------

 
 
SCHEDULE B


REAL PROPERTY OF SELLER








None.  Not applicable.


















 
-47-

--------------------------------------------------------------------------------

 
 
SCHEDULE C


PERSONAL PROPERTY OF SELLER
TO BE TRANSFERRED TO BUYER


The following personal property is transferred to Buyer as Acquired Assets:


·  
Variable control feeder regulator, stainless steel hopper w/conveyer, SS screw
conveyer

·  
Fabrications for screw conveyors for variable feeder system

·  
GL 140831 Super sack filling/weighing/metal detection, pallet moving system,
etc.

·  
Eriez SS covered product feeder, HI-IV Vibratory Equipment Feeder

·  
SS Fitzmill jacketed Model #DA06 w/SS Product Hopper, slide gates, 3 screens

·  
GL 141204 FMC Vibratory Sorter Conveyor 13’ X 34’

·  
GL 140677 Urschel Dicer, Model RA-D s/n #1597 set up for 1/8” X 1/8” X 1/8”

·  
SS GL Onley Model 40 Stone Crib 8’ X 41”    (@ @ $500 each)

·  
Meyer Magne-Flex Sorter Conveyor Model #MFNV 2-22

·  
Proctor Schwartz Dryer System with two burners, including installation costs for
mechanical, electrical system & controls

·  
Third burner for Proctor Schwartz Drying System with corresponding electrical
control system, wiring, install

·  
One assortment replacement parts for Proctor Schwartz Dryer System

·  
Electric motor control panel for dryer system, including wiring & install

·  
Electrical Panel/Dryer Wiring Install

·  
Reitz Model RSP-6-KZ Stainless steel screw press, 1.5 HP, with variable speed
main drive s/n RSP 86003801

·  
Comitrol Processor Model 3600 S/n 876-CP-1948, 10 HP, with cutting head,
impeller, cutting enclosure

·  
4,000 gallon polyurethane water holding and circulating tank

·  
1,000 pound peel bin automated handling system

·  
RansHorn Spreader, adjustable to 18” diameter with mechanical adjustable
mechanism and drive, ¾ HP @ 28.8 RPM

·  
Electrical Motor control panel motor controls for the Schwartz dryer "Red
Cabinet"

·  
LS48 Sweco 48” multi-deck sifter system

·  
Variable Control Feeder Regulator; Stainless steel hopper w/conveyor; SS Screw
Conveyor – "Infeed"

·  
Installation of Pacific Harvest Equipment

·  
Installation of Proctor Schwartz Dryer - mechanical assembly & install;
electrical & controls

·  
Labor to fabricate and install screw conveyors for variable feeder system

·  
GL 140831 Super Sack Filling/Weighing/Metal Detection Pallet Moving System, etc.

·  
G/L 140677 Urschel Dicer, Model RA-D s/n#1597 set up for 1/8" x 1/8" x 1/8"

·  
SS Fitzmill Jacketed Model #DA06 w/ SS Product Hopper, Slidegates, 3 Screens

·  
Eriz SS Covered Product Feeder, HI-VI Vibratory Equipment Feeder

·  
GL 141204 FMC Vibratory Sorter Conveyor 13' x 34'

·  
Burner 2 Actuator (new 2013)

·  
Vincent Dehydration Equip Press with Eelctric Motor KP-10K76

·  
Piedmont Metal Fab.  Model 990089 Sorter Conveyor

 
 
-48-

--------------------------------------------------------------------------------

 
 
·  
Proctor Schwartz Dryer System (includes 1 - 1.5MM BTU Burner, 1 - 1.0 BTU
Burner)

·  
Replacement Parts for Schwartz Dryer quoted by Gary Jones (March 10th email)

·  
Electrical Panel/Dryer Wiring install

·  
Reitz Model RSP-6-KZ Stainless Steel Screw Press, 1.5 H.P. Var. speed main drive
S/N RSP 86003801

·  
Comitrol Processor Model 3600 Serial No. 876 CP-1948, 10 H.P., cutting head,
impeller, cutting enclosure

·  
4,000 gallon polyurethane water holding and recirculating tank

·  
1,000 lb. peel bin automated handling system

·  
RamsHorn Spreader, adjustable 18" dia. Mechanical adjustable mechanism and drive
3/4 H.P. 28.8 RPM

·  
(3rd Burner)  120 AH Burner, electrical control system, wiring, and
installation, gas train.  1.5MM BTU (new 2013)

·  
LS48 Sweco 48" multi deck sifter system

·  
Hyster Fork Lift Truck

·  
2nd story Tool Room (constructed 2013)

·  
Stainless Steel Tank mounted with Screw Conveyor and electric motor

·  
HP Laptop and MicroSoft Software

·  
Furniture, refrigerator, freezer, phone, 5 - 8 ft tables, 2 filing cabinets,
office supplies

·  
Misc. tools,

·  
Bag sewing machine sealing system, Newlong

·  
Custom peel press with electric motor/screen

·  
Fruit Bin Dump Table with screw conveyor/motor/installation

·  
3 Stainless Steel reactor tanks approx 750 gal capacity

·  
Lightning mixing motor and SS prop

·  
Red pallet Jack Lift

·  
White pallet Jack Lift

·  
5 Propane tanks for Fork Lift Truck

·  
Electric hoist with 4 leg frame

·  
1st  Rice Lake Scale

·  
2nd Rice Lake Scale

·  
Misc Lab equipment, moisture analyzer, volomiter, Cooper humidity instr.

·  
3 Honda Pressure Cleaners, (2 - 2700psi, 1- 4000 psi)

·  
Aluminum Dock Plate

·  
Misc items:  motors, stainless steel hoppers, pumps, Weider air pump, hose,

·  
24" W  x 28' L Stainless Steel incline belt conveyor, 1.5 HP Electric Motor

·  
24" W x  15' MCM Vibratory Sorter Conveyor, 3.0HP Electric Motor

·  
Safeline Metal Dector, gravity feed

·  
Loma Systems IQ2 Metal Detection System, Gravity Feed

·  
any cash and cash equivalents of Seller as may be available following the
Closing

·  
all Inventories of finished products, unfinished products, raw materials or
otherwise

·  
all other tangible assets used in the Business

·  
1987 International Flatbed Truck Model 1654 odometer 207,937 miles,

·  
VIN# IHTLAHGM5HH483535

·  
2 spare tires used for IHC Truck (above)

 
 
-49-

--------------------------------------------------------------------------------

 
 
SCHEDULE D


ASSUMED CONTRACTS


Seller assigns to Buyer:


·  
all commitments and purchase orders related to the sale of finished products of
RPE

·  
all contracts and agreements relating to sales of finished products of RPE

·  
insofar as transferrable, all licenses and permits of RPE, including but not
limited to Food License, Organic Certification License, Kosher Certification,
and HACCP System

·  
the agricultural certification for rent subsidies

·  
the property and facility leases listed in Schedule L

·  
all work-in-process and open sales orders

·  
all permits, licenses, accreditations, and authorizations and all pending
applications therefor or renewals thereof, in each case to the extent assignable
or transferable to Buyer









 
-50-

--------------------------------------------------------------------------------

 
 
SCHEDULE E


INTELLECTUAL PROPERTY OF SELLER

The following Intellectual Property is transferred to Buyer as a part of the
Acquired Assets:


·  
all registered marks, patents, and copyrights as recorded in or for recording in
the U.S. Copyright Office or U.S. Patent and Trademark Office

·  
all unregistered work in process as to marks, patents, and copyrights

·  
the Trade Secret Intellectual Property – Emulsion
System                                                                                                

·  
the Trade Secret Intellectual Property – Peel Processing System

·  
all names and all corporate and fictional business names, trading names

·  
all unregistered trademarks, service marks, and applications insofar as they are
assignable

·  
all patent applications, and inventions and discoveries that may be patentable

·  
all copyrights in both published works and unpublished works

·  
all websites, e-mail addresses, and domain names

·  
all know-how, trade secrets, confidential information, software, technical
information, data, customer lists, price lists, process technology, plans, and
drawings

·  
all customer lists containing of all clients and customers of RPE

·  
all “Assumed Contracts” listed or described in Schedule D

·  
all other Intellectual Property Assets and all other intangible rights and
property, including going-concern value, goodwill, telephone and telecopy
listings, and software

·  
all rights to all claims against Third Parties relating to the Purchased Assets,
whether choate or inchoate, known or unknown, contingent or noncontingent

·  
all insurance benefits, including rights and proceeds, arising from or relating
to the Purchased Assets or the Assumed Liabilities prior to the Closing, unless
expended in accordance with this Agreement

·  
all deposits and prepaid expenses and claims for refunds of Seller as listed in
Schedule F and offsets in respect thereof that are not listed in Schedule G

·  
all other tangible and intangible assets used in the Business, excepting only
the Excluded Assets





 
-51-

--------------------------------------------------------------------------------

 


SCHEDULE F


DEPOSITS, PREPAID EXPENSES AND CLAIMS FOR REFUNDS


Seller assigns to Buyer the following:


·  
Prepaid amount as deposit with Ft. Pierce Power and Light utility





















 
-52-

--------------------------------------------------------------------------------

 
 
SCHEDULE G


OFFSETS AGAINST DEPOSITS, PREPAID EXPENSES
AND CLAIMS FOR REFUNDS






None.
















 
-53-

--------------------------------------------------------------------------------

 


SCHEDULE H


EXCLUDED ASSETS OF SELLER
 
·  
all minute books, stock and similar records, and company seals;



·  
all issued and outstanding shares of capital stock of Seller;



·  
all personnel records and other records that Seller is required by law to retain
in its possession; and



·  
the actual Business of Seller











 
-54-

--------------------------------------------------------------------------------

 
 
SCHEDULE I


OTHER LIABILITIES OF SELLER




None.











 




 
-55-

--------------------------------------------------------------------------------

 
 
SCHEDULE J


EMPLOYMENT AGREEMENTS


None


















 
-56-

--------------------------------------------------------------------------------

 


SCHEDULE K


EXCEPTIONS TO PERFORMANCE, REQUIRED NOTICES OR CONSENTS


None
























 
-57-

--------------------------------------------------------------------------------

 
 
SCHEDULE L


LEASES OF REAL PROPERTY AND FACILITIES
 
The Company currently leases two adjoining facilities located in the Ft. Pierce
State Farmers’ Market.


·  
Lease #1:  3495 South U.S. Highway 1, Unit 12 East, Ft. Pierce, Florida
34982.  Total square footage, 9,566 square feet having a monthly rent* of
$2,709.92;



·  
Lease #2: 3495 South U.S. Highway 1, Unit 12 West, Ft. Pierce, Florida
34982.  Total square footage, 4,959 square feet having a monthly rent* of
$1,981.44.



Combined monthly rent on the two units is $4,691.36


·  
Monthly lease obligations are net of lease credits in conjunction with Florida
Agricultural Lease Certifications.









 
-58-

--------------------------------------------------------------------------------

 
 
SCHEDULE M


ACCOUNTS RECEIVABLE




None.
















 
-59-

--------------------------------------------------------------------------------

 
 
SCHEDULE N


LIABILITIES OF SELLER


Buyer accepts the following liabilities of Seller:
 
 

● Professional Fees related to Trade Secret technology    $ 47,500   ● Account
payable     22,450   Total Seller liabilities assumed by Buyer   $ 69,950  













 


 
-60-

--------------------------------------------------------------------------------

 


SCHEDULE O


LEGAL PROCEEDINGS






None.














 
-61-

--------------------------------------------------------------------------------

 
 
SCHEDULE P


MATERIAL CHANGES




None.




















 
-62-

--------------------------------------------------------------------------------

 
 
SCHEDULE Q


ALL CONTRACTS OF SELLER
 
Seller hereby assigns to Buyer all leases, all contracts relating to sales of
finished products, including all verbal and written commitments for future sales
effective July 10, 2013 and thereafter, and all other contracts of any nature
whatsoever.





















 


 
-63-

--------------------------------------------------------------------------------

 


SCHEDULE R


INVALID/DISPUTED CONTRACTS




None
















 
-64-

--------------------------------------------------------------------------------

 
 
SCHEDULE S


ENVIRONMENTAL MATTERS


None


























 
-65-

--------------------------------------------------------------------------------

 
 
SCHEDULE T


EMPLOYEES OF SELLER
 

Employee Name  Title or Position     Donny Davis Production Generalist Elijah
Clark  Production Generalist Bedole Derisse Production Generalist Carlos
Desulme   Production Generalist Kianes Esteban  Production Generalist Nicholas
Habula    Truck Driver Antoine Henderson  Production Supervisor Matthew
Horowitz  Production Supervisor Johnny Howard Production Generalist Constance
Howe Administrative Assistant William Howe  President Jean Baptiste Treyvious  
Production Generalist Joseph Servandieu  Production Generalist Joseph Jude 
Production Generalist Roberts Naldes  Production Generalist Robert Robinson
Production Supervisor Clarence Shivers Operations Manager Roytez Taylor  
Production Generalist James Vickers  Production Generalist Jean Louis Voltaire  
Production Generalist Derek Wagner     Production Generalist Mary Jeanne
Wilson    Accounting Services

 
 
-66-

--------------------------------------------------------------------------------

 
 
SCHEDULE U


WARRANTY AND INDEMNIFICATION CLAIMS




None










 

 


 
-67-

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13


HAZARDOUS MATERIALS TRANSPORTED BY SELLER FOR
RECYCLING OR DISPOSAL IN PAST 5 YEARS




None.
















 
-68-

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.2.2


AUTHORIZED DELAYS TO PERFORMANCE




None


















 
-69-

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.2.3


CONSENTS REQUIRED OF BUYER


·  
Written consent of Acacia Board of Directors























 
-70-

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.3


MATERIAL CONSENTS REQUIRED OF SELLER
 
·  
Written consent of Red Phoenix Extracts, Inc. Board of Directors



·  
Written Consent of the Shareholders of Red Phoenix Extracts, Inc.

















 
-71-

--------------------------------------------------------------------------------

 
 
ANNEX A


IRREVOCABLE STOCK POWER


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer for
the benefit of Red Phoenix Extracts, Inc. (“Red Phoenix”), an entity organized
under the laws of Florida, Nine Hundred Thousand (900,000) shares of the Common
Stock of Acacia Diversified Holdings, Inc. (the “Corporation”).
 
At the direction of Seller as soon as practicable following this date, Buyer
shall cause authenticated certificates representing the Common Shares to be
issued directly to the respective owners or shareholders of the Assets of Seller
in such amounts and to such parties as in accordance with the written
instructions of Seller in conjunction with the Stock Power.
 
Dated Effective:  July 10, 2013


Acacia Diversified Holdings, Inc.


     /s/ Steven L. Sample                              
Signature
By: Steven L. Sample
Its: Chief Executive Officer
 
 
 
-72-

--------------------------------------------------------------------------------

 
 
ANNEX B


AGREEMENT AND BILL OF SALE


This Agreement and Bill of Sale (the "Agreement") is entered into as of July 10,
2013 by and between Acacia Diversified Corporation, a Texas corporation
("ACCA"), and Red Phoenix Extracts, Inc., a Florida corporation ("RPE").


WHEREAS, ACCA and RPE have entered into that certain Asset Purchase Agreement,
dated July 10, 2013 in which RPE has agreed to sell its Assets to ACCA;


NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


          1.   SALE OF ASSETS.  RPE does hereby sell, convey, transfer, assign
and deliver to ACCA all of its right, title and interest in and to all of the
assets, property and rights listed on:


A.  Exhibit A attached hereto (the "Assets").
B.  Exhibit C attached hereto (the "Personal Property of Seller").
C.  Exhibit D attached hereto (the "Assumed Contracts").
D.  Exhibit E attached hereto (the "Intellectual Property of Seller").
E.  Exhibit F attached hereto (the "Deposits, Prepaid Expenses, and Claims for
Refunds").
F.  Exhibit Q attached hereto ("All Contracts of Seller").
G.  Annex D attached hereto (the "Assignment of Intangible Assets").


The foregoing sale and transfer shall be effective upon the execution and
delivery of this Agreement and this Section 1 shall serve as a Bill of Sale with
respect thereto.


          2.   PURCHASE PRICE.  The purchase price for the Assets shall be Nine
Hundred Thousand (900,000) common voting shares, par value $.001, of ACCA.


          3.   REPRESENTATIONS AND WARRANTIES REGARDING THE ASSETS.  RPE
represents and warrants that the Assets are transferred free and clear of any
and all liens and encumbrances or claims of any ownership interest. RPE makes no
representation or warranty, express or implied, as to the physical condition of
the Assets, the fitness of any item of the Assets for the use intended, or the
merchantability of any item of the Assets.


          4.   GOVERNING LAW.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Florida applicable to agreements
made and to be performed wholly within such jurisdiction.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the day and year first above written.


ACACIA DIVERSIDIED HOLDINGS,
INC.                                                                           RED
PHOENIX EXTRACTS, INC.




       /s/ Steven L.
Sample                                                                                                              
  /s/ William J. Howe                           
By: Steven L.
Sample                                                                                                               
By: William J. Howe
Its: Chief Executive
Officer                                                                                                      Its:
President
 
 
-73-

--------------------------------------------------------------------------------

 
 
ANNEX C


ASSIGNMENT OF LEASES


The following capital equipment lease is assigned from Seller to Buyer effective
with Closing of the Purchase Transaction:


Forklift Rental Contract  for  (1) one A200 Caterpillar Forklift model GC25K.


Lessor : Time Payment  16 NE Executive Park #200  Burlington, MA 01803
21 month term @ $465 per month executed 1/14/2013


Copy of Lease attached.


 


 


 


 
-74-

--------------------------------------------------------------------------------

 
 
ANNEX D


ASSIGNMENT OF INTANGIBLE ASSETS


Seller hereby assigns to Buyer the following intangible assets:


·  
all rights to all registered marks, patents, and copyrights as recorded in or
for recording in the U.S. Copyright Office or U.S. Patent and Trademark Office

·  
all rights to all unregistered work in process as to marks, patents, and
copyrights

·  
all rights to the Trade Secret Intellectual Property – Emulsion
System                                                                                                                     

·  
all rights to the Trade Secret Intellectual Property – Peel Processing System

·  
all rights to the names and all corporate and fictional business names, trading
names

·  
all rights to unregistered trademarks, service marks, and applications insofar
as they are assignable

·  
all rights to all patent applications, and inventions and discoveries that may
be patentable

·  
all rights to all copyrights in both published works and unpublished works

·  
all rights to all websites, e-mail addresses, and domain names

·  
all rights to all know-how, trade secrets, confidential information, software,
technical information, data, customer lists, price lists, process technology,
plans, and drawings

·  
all rights to the customer lists containing of all clients and customers of RPE

·  
all rights under the “Assumed Contracts” listed or described in Schedule D

·  
all rights to all other Intellectual Property Assets and all other intangible
rights and property, including going-concern value, goodwill, telephone and
telecopy listings, and software

·  
all rights to all claims against Third Parties relating to the Purchased Assets,
whether choate or inchoate, known or unknown, contingent or noncontingent

·  
all rights to all insurance benefits, including rights and proceeds, arising
from or relating to the Purchased Assets or the Assumed Liabilities prior to the
Closing, unless expended in accordance with this Agreement

·  
all rights of Seller to deposits and prepaid expenses and claims for refunds as
listed in Schedule F and offsets in respect thereof that are not listed in
Schedule G

·  
all rights to all other tangible and intangible assets used in the Business,
excepting only the Excluded Assets



 
 
-75-

--------------------------------------------------------------------------------

 


ANNEX E


EMPLOYMENT AGREEMENTS




 
None
 
 


 


 
-76-

--------------------------------------------------------------------------------

 